Execution Version







Exhibit 10.13

GOLDRICH MINING COMPANY

(AN ALASKA CORPORATION)




2607 Southeast Blvd., Suite B211

Spokane, WA 99223-7614

______________________________________________________________________________

PURCHASE AGREEMENT

SENIOR UNSECURED NOTE AND WARRANTS

______________________________________________________________________________




Instructions




ALL PURCHASERS:




PLEASE COMPLETE AND SIGN TWO COPIES OF THE PURCHASE AGREEMENT




TENDER PAYMENT EITHER BY A CHECK PAYABLE TO THE ORDER OF “GOLDRICH MINING
COMPANY” OR A WIRE TRANSFER TO GOLDRICH, PURSUANT TO THE INSTRUCTIONS SET FORTH
ON SCHEDULE I




PLEASE COMPLETE AND SIGN TWO COPIES OF THE NON-U.S. PURCHASER REGULATION S
CERTIFICATE, ATTACHED HERETO AS EXHIBIT D




PLEASE COMPLETE AND SIGN THE SELLING SECURITYHOLDER QUESTIONNAIRE ATTACHED
HERETO AS EXHIBIT E




DELIVER THE SIGNED DOCUMENTS AND PAYMENT (IF NOT SENT BY WIRE TRANSFER) TO:




BY FACSIMILE TO: (509) 695-3289




BY ELECTRONIC MAIL TO: WSCHARA@GOLDRICHMINING.COM

WITH ORIGINALS BY MAIL TO:

GOLDRICH MINING COMPANY

2607 Southeast Blvd., Suite B211

Spokane, WA 99223-7614


THE SECURITIES TO WHICH THIS PURCHASE AGREEMENT (THE “PURCHASE AGREEMENT”)
RELATES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “U.S. SECURITIES ACT”), OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND WILL BE ISSUED IN RELIANCE UPON AN EXCLUSION FROM
SUCH REGISTRATION REQUIREMENTS PROVIDED BY RULE 903 OF REGULATION S UNDER THE
U.S. SECURITIES ACT AND PURSUANT TO SIMILAR EXEMPTIONS UNDER STATE SECURITIES
LAWS.  ACCORDINGLY, THESE SECURITIES MAY NOT BE OFFERED OR SOLD IN THE UNITED
STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS (AS DEFINED IN
REGULATION S UNDER THE U.S. SECURITIES ACT), EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. HEDGING





1




--------------------------------------------------------------------------------

Execution Version







TRANSACTIONS IN THESE SECURITIES ARE PROHIBITED EXCEPT IN COMPLIANCE WITH THE
U.S. SECURITIES ACT.  





2




--------------------------------------------------------------------------------

Execution Version







Goldrich Mining Company

PURCHASE AGREEMENT

The undersigned (the “Purchaser”) hereby irrevocably agrees to purchase from
Goldrich Mining Company (the “Company”) a senior unsecured note (the “Note”) of
the Company in the form attached hereto as Exhibit A in the stated principal
amount of up to $2,000,000 and warrants (the “Warrants”) to purchase up to
10,500,000 shares of common stock of the Company (the “Common Shares”)
exercisable at a price equal to the greater of (i) $0.15 per Common Share or
(ii) the Market Price (as defined below) per Common Share on date of issuance of
the Warrants (the “Warrant Shares”) (collectively, the Note and Warrants are
hereinafter referred to as the “Offered Securities” and the Note, the Warrants
and the Warrant Shares are hereinafter referred to as the “Securities”), for an
aggregate purchase price of up to $2,000,000 less a 5% original issue discount
on each Loan set forth on Schedule II and payable pursuant to the scheduled
payments as set forth on Schedule II.  The Company and the Purchaser each agrees
to be bound by its representations, warranties and covenants in this Purchase
Agreement. The Purchaser further agrees, without limitation, that the Company
may rely upon the Purchaser’s representations, warranties and covenants
contained in such documents.

PURCHASE AND PURCHASER INFORMATION

PLEASE PRINT CLEARLY all information (other than signatures), as applicable, in
the space provided below







                                                                                                  

 







(Name of Purchaser)

 

 

 

 

 

Account Reference (if applicable):                                          

 

 







By:
                                                                                          

 




Authorized Signature

 

 

 

 

 




(Official Capacity or Title – if the Purchaser is not an individual)




________________________________________________

 (Name of individual whose signature appears above if different than the name of
the Purchaser printed above.)




________________________________________________

(Purchaser’s Address)




________________________________________________





________________________________________________

(Email Address)




________________________________________________

 (Telephone Number)







If the Purchaser is signing as agent for a principal (beneficial purchaser) and
is not purchasing as trustee or agent for accounts fully managed by it, complete
the following:




________________________________________________

 (Name of Principal)




________________________________________________

(Principal’s Address)


________________________________________________







________________________________________________




PLEASE PRINT CLEARLY

 

 




Account Registration Information:







________________________________________________

(Name)







________________________________________________

 (Account Reference, if applicable)







________________________________________________

S.S.N. or Tax I.D. Number of Purchaser







________________________________________________

 (Address)




________________________________________________







________________________________________________

 




Delivery Instructions as set forth below:







________________________________________________

 (Name)







________________________________________________

 (Account Reference, if applicable)







________________________________________________

 (Address)




________________________________________________







________________________________________________










________________________________________________

 (Contact Name)







________________________________________________

 (Telephone Number)




PURCHASER HEREBY DECLARES AND AFFIRMS THAT IT HAS READ THIS PURCHASE AGREEMENT,
IS FAMILIAR WITH THE CONTENTS THEREOF AND AGREES TO ABIDE BY THE TERMS AND
CONDITIONS WHICH FOLLOW AND KNOWS THE STATEMENTS THEREIN TO BE TRUE AND CORRECT.




IN WITNESS WHEREOF, Purchaser has executed this Purchase Agreement as of this
24th day of January, 2014.




PURCHASER:

 

By:

_____________________________________________________




Name:   _____________________________________________________




Title: _____________________________________________________




ACCEPTANCE:




This Purchase Agreement is hereby accepted by the Company as of this 24th day of
January, 2014.




Goldrich Mining Company

By:

                                                                             

Name: William Schara

Title:    Chief Executive Officer








4




--------------------------------------------------------------------------------

Execution Version







SENIOR UNSECURED NOTE PURCHASE AGREEMENT

GOLDRICH MINING COMPANY

(an Alaska corporation)

(this “Agreement”)



1.

Unsecured Note Purchase: The above-signed purchaser (the “Purchaser”)
irrevocably agrees to purchase from Goldrich Mining Company, an Alaska
corporation (“Goldrich” or the “Company”), a senior unsecured note of the
Company in the form attached hereto as Exhibit A in a stated principal amount of
up to $2,000,000 (the “Note”) and warrants in the form attached hereto as
Exhibit B (the “Warrants”), as part of an offering of up to $2,000,000 (the
“Private Placement”), for an aggregate purchase price in the amount of up to
$2,000,000 (“Aggregate Principal Amount”) less a 5% original issue discount on
each Loan set forth on Schedule II, to be paid at times and in amounts pursuant
to the schedule set forth on Schedule II hereof and the provisions of Section
1(b) below (such amounts as actually received by the Company in accordance with
this Agreement and the Note, the “Aggregate Purchase Price”), and an amount of
Warrants pro rata based on the principal amount of Loans funded in accordance
with Schedule II hereof.  Subject to the terms of this Agreement, the Purchaser
reserves the right, in its sole and absolute discretion, to determine whether to
fund Loans 2 through 6 as set forth on Schedule II.  All figures are in United
States Dollars unless otherwise specified.  (Collectively, the Note and Warrants
are hereinafter referred to as the “Offered Securities” and the Note, the
Warrants and the Warrant Shares are hereinafter referred to as the
“Securities”). Such purchase is subject to the following terms and conditions:




a.

Initial Loan and Issuance of Note:  The Company’s obligation to repay the
principal amount of the Loans, all interest accrued on the principal amount and
any other amounts as may become due and payable under this Agreement and the
Note, shall be evidenced by the issuance by the Company of the Note in the form
set forth in Exhibit A hereto.  The issuance of the Note shall be conditioned
upon the Purchaser funding Loan 1 as set forth on Schedule II hereto on or
before the first Closing Date under Section 1g below pursuant to the payment of
the Purchase Price as set forth in Section 1d below.




b.

Subsequent Loans and Amendment of the Note: The Company’s obligation to repay
additional principal amounts and interest accrued on additional principal
amounts based on subsequent Loans shall be evidenced by the amendment of
Schedule B to the Note upon the funding of each additional Loan to reflect the
increase in the principal amount of the Note and the date of the amount of such
increase in the principal amount.  The Company’s obligation to amend the Note to
reflect the increase in the principal amount is conditioned upon the Purchaser
funding the subsequent Loan in accordance with this Agreement and the Note.
Purchaser shall have a ten (10) Business Day grace period to cure any missed
funding deadline after the relevant deadline set forth on Schedule II, subject
to the Company’s right to terminate this agreement and its obligation to accept
any additional Loans at any time upon five (5) Business Days’ written notice to
the Purchaser.  The parties hereto acknowledge that NyacAU, LLC, an Alaska
limited liability company (“NyacAU”), and the Guarantor (as defined below) are
members of Goldrich NyacAU Placer, LLC, an Alaska limited liability company (the
“Joint Venture”), and that pursuant to its letter to the Company dated December
30, 2013, NyacAU has filed a mechanic’s lien on the placer mining claims held by
the Joint Venture (the “Placer Lien”). Notwithstanding the schedule of Loans as
set forth on Schedule II, if the Placer Lien is not removed by the funding date
for Loan 2 as set forth





1




--------------------------------------------------------------------------------

Execution Version







on Schedule II, then (i) the funding date for Loan 2 will be pushed back to the
date that the Placer Lien is removed and the Company provides an officer’s
certificate to the Purchaser certifying that the placer mining claims subject to
the Joint Venture are not subject to such Placer Lien and (ii) each of the
funding dates for Loans 3 through 6 will be pushed back a number of days equal
to the number of days that elapse from the original funding date for Loan 2 to
the date that the Company delivers the above referenced officer’s certificate
regarding the removal of the Placer Lien.




c.

Guaranty: The Company’s obligation to repay the principal amount of the Loans,
and pay all interest accrued on the principal amount and any other amounts as
may become due and payable under this Agreement and the Note, shall be
guaranteed by Goldrich Placer, LLC (the “Guarantor”), the Company’s wholly owned
subsidiary, pursuant to a guaranty, dated January 24, 2014, by and between the
Guarantor and the Purchaser (the “Guaranty”).  The Guaranty is attached hereto
as Exhibit C.  




d.

Purchase Price:  The deemed “Purchase Price” for each Closing is the amount
invested per Loan and a pro rata amount of Warrants as set forth on Schedule II.




e.

Tender of Purchase Price:  For each Loan funded in accordance with this
Agreement and the Note, Purchaser shall tender to Goldrich on or before the
applicable Closing Date the scheduled Purchase Price as set forth on Schedule II
either by a check payable to the order of “Goldrich Mining Company” or a wire
transfer to Goldrich, pursuant to the instructions set forth on Schedule I.




f.

Warrants:  Each Warrant is non-transferable and is exercisable at any time after
issuance to acquire one share of common stock of the Company (a “Warrant Share”)
at an exercise price equal to the greater of (i) $0.15 per Warrant Share or (ii)
the Market Price (as defined below) of a Common Share on date of issuance of the
Warrants per Warrant Share for a term ending on the fifth anniversary of the
applicable Closing Date.  Upon payment of the Purchase Price, the Warrants will
be duly authorized, fully paid and non-assessable and issued immediately
following the applicable Closing Date pursuant to Section 1g. As used herein,
“Market Price” means the closing price of the Common Shares on the Common
Shares’ principal trading market in the United States or Canada on the last
Business Day before the date of issuance of the Warrants.  




As used in this Agreement “Business Day” means any day except a Saturday, Sunday
or any other day on which commercial banks in the City of Spokane, Washington
are authorized by law to close.




The form of Warrant is attached hereto as Exhibit B.




g.

Closings:  A closing (each, a “Closing”) shall occur on the date specified in
Schedule II (or, if such date is not a Business Day, the next Business Day),
except as such dates may be extended pursuant to the provisions of Section  1(b)
above, at the offices of Dorsey & Whitney LLP, 1400 Wewatta Street, Suite 400
Denver, CO  80202 or at such other date or place as may be agreed by Goldrich
and the Purchaser (each, a “Closing Date”).  All funds will be delivered to
Goldrich.  The Note purchased herein will not be deemed issued to, or owned by,
the Purchaser until this Agreement has been executed by the Purchaser and
countersigned by Goldrich, and the scheduled payment for Loan 1 in





2




--------------------------------------------------------------------------------

Execution Version







relation to such Note required to be made herein has been made. Each Closing is
subject to the fulfillment of the following conditions (the “Conditions”) which
Conditions Goldrich and the Purchaser covenant to exercise their reasonable best
efforts to have fulfilled on or prior to each Closing Date:




(i)

the Purchaser shall have tendered the scheduled Purchase Price to Goldrich, and
Goldrich shall have executed and delivered to the Purchaser the Note, including
an amended Schedule B thereto, and the Warrants issuable upon funding of the
applicable Loan;

(ii)

all relevant documentation and approvals as may be required by applicable
securities statutes, regulations, policy statements and interpretation notes, by
applicable securities regulatory authorities and by applicable rules shall have
been obtained by the Company and, where applicable, executed by or on behalf of
the Purchaser;

(iii)

Goldrich shall have authorized and approved the execution and delivery of this
Agreement and the issuance, allotment and delivery of the Note and the Warrants;

(iv)

the Guaranty will have been fully executed and delivered to the Purchaser;

(v)

Goldrich and the Purchaser shall have complied with their respective covenants
contained in this Agreement to be complied with prior to such Closing;

(vi)

the representations and warranties of Goldrich and the Purchaser set forth in
this Agreement shall be true and correct as of such Closing Date;

(vii)

no Event of Default shall have occurred as defined in the Note or the Guaranty;

(viii)

Goldrich shall have delivered a certificate from its Chief Executive Officer
stating that the representations and warranties contained in this Agreement are
true and correct in all material respects as of such Closing Date;

(ix)

Goldrich shall have delivered a certificate from its Secretary certifying (A)
Goldrich’s articles of incorporation and bylaws; (B) resolutions from Goldrich’s
Board of Directors authorizing this Agreement and the Note, and incurrence of
the debt contemplated hereby; and (C) the names of Goldrich’s officers and the
offices held by such persons;

(x)

Guarantor shall have delivered a certificate from its member certifying (A)
Guarantor’s articles of organization and operating agreement; and (B)
resolutions from Guarantor’s member authorizing the Guaranty;

(xi)

Goldrich shall have delivered certificates of good standing from the Alaska
Department of Commerce, Community and Economic Development certifying the good
standing of Goldrich and the Guarantor; and

(xii)

Goldrich shall have delivered a certificate of good standing from the Washington
secretary of state certifying the good standing of Goldrich.

h.

Issuance of Securities:  On each Closing Date for each Loan funded by the
Purchaser, Goldrich shall deliver to the Purchaser at the Closing, the
certificates representing the Note and the Warrants purchased by the Purchaser
in relation to such Closing.  The





3




--------------------------------------------------------------------------------

Execution Version







Securities have not been registered under the U.S. Securities Act or 1933, as
amended (the “U.S. Securities Act”) or the securities laws of any state in the
United States.




i.

Allocation of Purchase Price:  For United States federal and state tax purposes,
the Purchase Price for each Closing shall be allocated 99.9% to the applicable
Loan made at such Closing and 0.1% pro rata among the Warrants issued to
Purchaser at such Closing. Unless otherwise required pursuant to a final
“determination” (as defined in Section 1313(a) of the Internal Revenue Code of
1986, as amended), each of Goldrich and Purchaser shall make all tax returns and
other filings consistent with such allocation.



2.

Representations and Warranties: Purchaser hereby represents, warrants and
acknowledges to Goldrich as of the date hereof and as of each Closing Date:




a.

PURCHASER UNDERSTANDS THAT THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED
BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES
AGENCY.




b.

Purchaser is not an underwriter and Purchaser is acquiring the Securities solely
for investment for its own account and not with a view to, or for, resale in
connection with any distribution of the Securities within the meaning of the
U.S. Securities Act; and the Securities are not being purchased with a view to
or for the resale, distribution, subdivision or fractionalization thereof; and
the undersigned has no contract, undertaking, understanding, agreement, or
arrangement, formal or informal, with any person to sell, transfer, or pledge to
any person the Securities for which it hereby subscribes, or any part thereof;
and it understands that the legal consequences of the foregoing representations
and warranties to mean that it must bear the economic risk of the investment for
an indefinite period of time because the Securities have not been registered
under the U.S. Securities Act, and, therefore, may be resold only if registered
under the U.S. Securities Act or if an exemption from such registration is
available.




c.

Purchaser understands the speculative nature and risks of investments associated
with the Company.




d.

Purchaser acknowledges that the Securities have not been registered under the
U.S. Securities Act or any applicable state securities laws and are being
offered and sold to the Purchaser pursuant to Rule 903 of Regulation S under the
U.S. Securities Act.




e.

The Purchaser acknowledges that the Securities may be not be transferred,
encumbered, sold, hypothecated, or otherwise disposed of to any person, except
in compliance with the U.S. Securities Act and applicable state securities or
“blue sky” laws.  The Purchaser acknowledges that the Securities are “restricted
securities” (as such term is defined under Rule 144 under the U.S. Securities
Act) and may only be offered, sold, transferred, pledged, or hypothecated to any
person pursuant to registration under the U.S. Securities Act or pursuant to an
exemption from the registration requirements of the U.S. Securities Act.
 Without limiting the generality or application of any other covenants,
representations, warranties and acknowledgements of the Purchaser respecting
resale of the Securities, if the Purchaser decides to offer, sell or otherwise
transfer any of the Securities, it will not offer, sell or otherwise transfer
any of such Securities directly or indirectly, unless:





4




--------------------------------------------------------------------------------

Execution Version










(i)

the sale is to the Company;

(ii)

the sale is made outside the United States in a transaction satisfying the
requirements of Regulation S under the U.S. Securities Act and in compliance
with applicable local laws and regulations;

(iii)

the sale is made pursuant to the exemption from the registration requirements
under the U.S. Securities Act provided by Rule 144 thereunder and in accordance
with any applicable state securities or “blue sky” laws;

(iv)

the Securities are sold in a transaction that does not require
registration under the U.S. Securities Act or any applicable state laws and
regulations governing the offer and sale of securities; or

(v)

the Securities are registered under the U.S. Securities Act and any applicable
state laws and regulations governing the offer and sale of such Securities;

and, in relation to (ii), (iii) and (iv) above, the Purchaser has prior to such
sale furnished to the Company an opinion of counsel to that effect, which
opinion and counsel shall be  reasonably satisfactory to the Company; the
Purchaser understands that the Company may instruct its registrar and transfer
agent not to record any transfer of the Securities without first being notified
by the Company that it is satisfied that such transfer is exempt from or not
subject to the registration requirements of the U.S. Securities Act and
applicable state securities laws.

f.

At the time of purchase, Purchaser reviewed the economic consequences of the
purchase of the Note and the Warrants with its attorney and/or other financial
advisor, was afforded access to the books and records of the Company, conducted
an independent investigation of the business of the Company, and was fully
familiar with the financial affairs of the Company.   Purchaser consulted with
its counsel with respect to the U.S. Securities Act and applicable federal and
state securities laws.  Purchaser has received copies of, or has access to, the
Company’s Form 10-K for the year ended December 31, 2012, the Company’s Form
10-Q for the quarter ended June 30, 2013, the Company’s Definitive Proxy
Statement on Schedule 14A filed on October 23, 2013 and the Company’s current
reports on Form 8-K filed since January 1, 2013, all of which are filed
electronically on EDGAR.




g.

Purchaser had the opportunity to ask questions of the Company and receive
additional information from the Company to the extent that the Company possessed
such information, or could acquire it without unreasonable effort or expense,
necessary to evaluate the merits and risks of an investment in Goldrich.




h.

Purchaser confirms that (i) it is able to bear the economic risk of the
investment, (ii) it is able to hold the Note and the Warrants for an indefinite
period of time, (iii) it is able to afford a complete loss of its investment and
that it has adequate means of providing for its current needs and possible
personal contingencies, and that it has no need for liquidity in this
investment, (iv) this investment is suitable for Purchaser based upon his
investment holdings and financial situation and needs, and this investment does
not exceed ten percent of Purchaser’s net worth, and (v) Purchaser by reason of
its business or financial experience could be reasonably assumed to have the
capacity to protect its own  interests  in connection with this investment.





5




--------------------------------------------------------------------------------

Execution Version










i.

The Purchaser has not purchased the Note and the Warrants as a result of any
form of general solicitation or general advertising, including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio, or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising.




j.

The Purchaser has completed and delivered a Non-U.S. Purchaser Regulation S
Certificate (Exhibit D).




k.

The certificates representing the Note and Warrants and Warrants Shares upon
exercise of the Notes, delivered pursuant to this Agreement, and any
certificates issued in replacement or exchange thereof, shall bear a legend in
substantially the following form:




“THE SECURITIES REPRESENTED HEREBY [IN THE CASE OF WARRANTS: AND THE SECURITIES
ISSUABLE UPON EXERCISE HEREOF] HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”)
OR ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT IN ACCORDANCE WITH RULE 144
THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER
AND SALE OF SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE
COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING, OR OTHER EVIDENCE OF
EXEMPTION, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING
TRANSACTIONS IN THESE SECURITIES ARE PROHIBITED EXCEPT IN COMPLIANCE WITH THE
U.S. SECURITIES ACT. [IN THE CASE OF SHARES: DELIVERY OF THIS CERTIFICATE MAY
NOT CONSTITUTE “GOOD DELIVERY” ON STOCK EXCHANGES.]”




Notwithstanding the foregoing, Goldrich or its transfer agent shall issue
certificates representing Warrant Shares without a restrictive legend if there
is an effective registration statement and the holder certifies that the
exercise is in connection with a sale and the holder has complied with the
applicable prospectus delivery requirements and applicable securities laws.





6




--------------------------------------------------------------------------------

Execution Version










If the Certificates representing the Securities have been held for a period of
at least six (6) months (or such other period as may be prescribed by the United
States Securities and Exchange Commission (the “SEC”)) and if Rule 144 under the
U.S. Securities Act is otherwise available (there being no representations by
the Company that Rule 144 is available), then the undersigned may make sales of
the Securities pursuant to the terms and conditions prescribed by Rule 144 of
the U.S. Securities Act or exemptions therefrom and the above legend may be
removed from such Certificates upon delivery of an opinion of legal counsel of
recognized standing in form and substance reasonably satisfactory to the Company
and its transfer agent that the legend is no longer required under the U.S.
Securities Act or any applicable state securities laws.




l.

The Purchaser acknowledges that (i) the Securities are subject to a six month
hold period under Rule 144 during which period the Securities may not be offered
or sold in the United States or to, or for the account or benefit of, a U.S.
Person unless pursuant to registration under the U.S. Securities Act or an
exemption from such registration requirements and in compliance with any
applicable state securities laws, and (ii) the Securities are a “restricted
security” under Rule 144 under the U.S. Securities Act, will continue to be a
“restricted security” notwithstanding any resale under Regulation S, the legend
affixed to the Securities set forth in sub-paragraph k above may not be removed
upon resale under Regulation S and, therefore, delivery of the certificates may
not constitute “good delivery” on foreign stock exchanges.




m.

The Purchaser acknowledges that the Warrants may not be exercised by or on
behalf of a U.S. Person or a person in the United States unless the Warrants and
the Warrant Shares issuable upon exercise of the Warrants are registered under
the U.S. Securities Act and the securities laws of all applicable states or an
exemption is available from the registration requirements of such laws, and the
holder has furnished an opinion of counsel of recognized standing, or such other
evidence of exemption, in form and substance reasonably satisfactory to the
Company to such effect.




n.

The Purchaser acknowledges and agrees that upon the original issuance of the
Warrants, and until such time as it is no longer required under applicable
requirements of the U.S. Securities Act or applicable state securities laws, all
certificates representing the Warrants and all certificates issued in exchange
therefor or in substitution thereof, shall bear the following legend:




“THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN AND
WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “U.S. SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES.  THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR
FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON OR PERSON IN THE UNITED STATES AND
THE UNDERLYING SHARES MAY NOT BE DELIVERED WITHIN THE UNITED STATES UNLESS THE
WARRANT AND THE UNDERLYING SHARES HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT AND ANY APPLICABLE STATE





7




--------------------------------------------------------------------------------

Execution Version







SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS
AVAILABLE. “UNITED STATES” AND “U.S. PERSON” ARE USED HEREIN AS SUCH TERMS ARE
DEFINED BY REGULATION S UNDER THE U.S. SECURITIES ACT.”




o.

If the Purchaser is:




(i)

a corporation, the Purchaser is duly incorporated and is validly subsisting
under the laws of its jurisdiction of incorporation and has all requisite legal
and corporate power and authority to execute and deliver this Agreement, to
subscribe for the shares of common stock as contemplated herein and to carry out
and perform its obligations under the terms of this Agreement;




(ii)

a partnership, syndicate or other form of unincorporated organization, the
Purchaser has the necessary legal capacity and authority to execute and deliver
this Agreement and to observe and perform its covenants and obligations
hereunder and has obtained all necessary approvals in respect thereof; or




(iii)

an individual, the Purchaser is of full age of majority and is legally competent
to execute this Agreement and to observe and perform his or her covenants and
obligations hereunder.




p.

The entering into of this Agreement and the transactions contemplated hereby
will not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Purchaser or of any
agreement, written or oral, to which the Purchaser is a party or by which it is
or may be bound.




q.

This Agreement has been duly executed and delivered by the Purchaser and
constitutes a legal, valid and binding obligation of the Purchaser enforceable
against the Purchaser in accordance with its terms.




r.

The funds representing the Purchase Price which will be advanced by the
Purchaser to Goldrich hereunder will not represent proceeds of crime for the
purposes of the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (the “PATRIOT Act”) and the
Purchaser acknowledges that Goldrich may in the future be required by law to
disclose the Purchaser’s name and other information relating to this Agreement
and the Purchaser’s subscription hereunder, on a confidential basis, pursuant to
the PATRIOT Act.  No portion of the Purchase Price to be provided by the
Purchaser (i) has been or will be derived from or related to any activity that
is deemed criminal under the laws of the United States of America, or any other
jurisdiction, or (ii) is being tendered on behalf of a person or entity who has
not been identified to or by the Purchaser, and it shall promptly notify the
Company if the Purchaser discovers that any of such representations ceases to be
true and provide the Company with appropriate information in connection
therewith.




s.

The Purchaser acknowledges that no person has made to the Purchaser any written
or oral representations:








8




--------------------------------------------------------------------------------

Execution Version







(i)

that any person will resell or repurchase any of the Securities;




(ii)

that any person will refund the purchase price of any of the Securities; or




(iii)

as to the future price or value of any of the Securities.




t.

The Purchaser acknowledges that the Company may be required by law or otherwise
to disclose to regulatory authorities the identity of the Purchaser and each
beneficial purchaser for whom the Purchaser may be acting.




u.

In connection with the Purchaser’s subscription, the Purchaser has not relied
upon Goldrich for investment, legal or tax advice, and has in all cases sought
or elected not to seek the advice of the Purchaser’s own personal investment
advisers, legal counsel and tax advisers.  In particular, Purchaser acknowledges
that there may be tax consequences to its purchase, holding and sale of the
Securities and that the Company has not provided any advice to the Purchaser in
relation to such tax consequences, including but not limited to, any advice
regarding the Company’s status as a U.S. Real Property Holding Company or any
tax consequences relating thereto.




w.

Purchaser acknowledges that (i) a cash commission in the amount of 3% of the
Aggregate Principal Amount and (ii) warrants to purchase shares of common stock
of the Company equal to 8% of the Aggregate Principal Amount (the “Placement
Agent Warrants”), are payable by the Company in aggregate to three placement
agents (each, a “Placement Agent”) in connection with this transaction.




x.

If the Purchaser is a resident of an International Jurisdiction (which is
defined herein to mean a country other than the United States), then the
Purchaser on its own behalf and, if applicable on behalf of others for whom it
is hereby acting that:

(i)

the Purchaser is knowledgeable of, or has been independently advised as to, the
International Securities Laws (which is defined herein to mean, in respect of
each and every offer or sale of Securities, any securities laws having
application to the Purchaser and the Offering other than the laws of the United
States and all regulatory notices, orders, rules, regulations, policies and
other instruments incidental thereto) which would apply to this subscription, if
any;

(ii)

the Purchaser is purchasing the Securities pursuant to an applicable exemption
from any prospectus, registration or similar requirements under the
International Securities Laws of that International Jurisdiction, or, if such is
not applicable, the Purchaser is permitted to purchase the Securities under the
International Securities Laws of the International Jurisdiction without the need
to rely on exemptions;

(iii)

the subscription by the Purchaser does not contravene any of the International
Securities Laws applicable to the Purchaser and the Company and does not give
rise to any obligation of the Company to prepare and file a prospectus or
similar document or to register the Securities or to be registered with any
governmental or regulatory authority;





9




--------------------------------------------------------------------------------

Execution Version







(iv)

the International Securities Laws do not require the Company to make any filings
or seek any approvals of any kind whatsoever from any regulatory authority of
any kind whatsoever in the International Jurisdiction; and

(v)

the Securities are being acquired for investment purposes only and not with a
view to resale and distribution, and the distribution of the Securities to the
Purchaser by the Company complies with all International Securities Laws.

All information which the Purchaser has provided concerning the Purchaser is
correct and complete as of the date set forth below, and if there should be any
change in such information prior to the acceptance of this Agreement by the
Company, the Purchaser will immediately provide such information to the Company.



3.

Company Representations, Warranties and Covenants.   The Company represents,
warrants  and covenants (and acknowledges that the Purchaser is relying on such
representations, warranties and covenants) that, as of each Closing Date:



a.

the Company is a valid and subsisting corporation duly incorporated and in good
standing under the laws of its jurisdiction of incorporation, the Company’s
subsidiary, Goldrich Placer, LLC, is a valid and subsisting limited liability
company duly organized and in good standing under the laws of its jurisdiction
of organization, and Goldrich has no subsidiaries other than as set forth in the
Company’s annual report on Form 10-K for the year ended December 31, 2012;



b.

each of the Company and each of its subsidiaries is duly registered and licensed
to carry on business in the jurisdictions in which it carries on business or
owns property where so required by the laws of that jurisdiction;



c.

the Company will reserve or set aside sufficient Common Shares in its treasury
to issue to Purchaser Warrant Shares held by Purchaser, exercise of all of the
Warrants held by the Purchaser, and all Notes, Warrants and Warrant Shares will
upon payment of the recited consideration and issuance be duly and validly
issued as fully paid and non-assessable;



d.

attached hereto as Schedule III is a true and accurate accounting of the
Company’s current share capital structure on a fully diluted basis and a pro
forma accounting showing the Company’s share capital structure following this
completion of the Private Placement;



e.

the issue and sale of the Note and Warrants by the Company and the execution and
delivery of this Agreement and the Note do not and will not conflict with, and
do not and will not result in a breach of, any of the terms of its incorporating
documents or any agreement or instrument to which the Company is a party;



f.

the Company has complied and will comply fully with the requirements of all
applicable corporate and securities laws in all matters relating to the offering
of the Note and the Warrants;



g.

the Company has filed all documents that it is required to file under the
continuous disclosure provisions of applicable securities laws in the United
States, including annual





10




--------------------------------------------------------------------------------

Execution Version







and interim financial information and annual reports and quarterly reports and
all other filings required under the Securities Exchange Act of 1934, as amended
(the “1934 Act”) and the rules and regulations thereunder, including all
periodic reports required by Section 13(a) of the 1934 Act and the rules and
regulations thereunder;



h.

each document filed or to be filed prior to the Closing with the SEC pursuant to
the 1934 Act complied, or will comply, when so filed, in all material respects
with the requirements of the 1934 Act and the rules and regulations thereunder,
as applicable, and none of such documents contained, or will contain, at the
time of its filing any untrue statement of a material fact or omitted or will
omit at the time of its filing to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were or are made, not false or misleading;



i.

subsequent to the respective dates as of which information is given in the
documents filed with the SEC pursuant to the 1934 Act and the rules and
regulations thereunder, and except as otherwise disclosed in such documents, (i)
the Company has not declared or paid any dividends, or made any other
distribution of any kind, on or in respect of its share capital, (ii) there has
not been any material change  in the share capital or long-term or short-term
debt of the Company or any of its subsidiaries, (iii) neither the Company nor
any subsidiary has sustained any material loss or interference with its business
or properties from fire, explosion, flood, hurricane, accident or other
calamity, whether or not covered by insurance, or from any labour dispute or any
legal or governmental proceeding, and (iv) there has not been any material
adverse change or any development involving a prospective material adverse
change, whether or not arising from transactions in the ordinary course of
business, in or affecting the business, general affairs, management, condition
(financial or otherwise), results of operations, shareholders’ equity,
properties or prospects of the Company and its subsidiaries, taken as a whole.
Since the date of the latest audited balance sheet included in the documents
filed with the SEC pursuant to the 1934 Act and the rules and regulations
thereunder, the business of the Company and its subsidiaries have been carried
on in the usual and ordinary course and neither the Company nor any Subsidiary
has incurred or undertaken any liabilities or obligations, whether direct or
indirect, liquidated or contingent, matured or unmatured, or entered into any
transactions, including any acquisition or disposition of any business or asset,
which are material to the Company and its subsidiaries, taken as a whole, except
as for liabilities, obligations and transactions which are disclosed in such
documents;



j.

except as disclosed in the reports the Company files with the SEC, there are no
legal or governmental actions, suits, proceedings or investigations pending or,
to the Company’s knowledge, threatened, to which the Company or any of its
subsidiaries is or may be a party or of which property owned or leased by the
Company or any of its subsidiaries is or may be the subject, or related to
environmental, title, discrimination or other matters, which actions, suits,
proceedings or investigations, individually or in the aggregate, could have a
material adverse effect on the Company;  



k.

except as disclosed in the reports the Company files with the SEC, there are no
judgments against the Company or any of its subsidiaries, if any, which are
unsatisfied, nor is the Company or any of its subsidiaries, if any, subject to
any injunction, judgment, decree or order of any court, regulatory body,
administrative agency or other governmental body;





11




--------------------------------------------------------------------------------

Execution Version









l.

the issuance of the Note, the Warrants and the Warrant Shares upon exercise of
the Warrants has been or will be by the Closing Date, duly authorized by all
necessary corporate action on the part of the Company, and the Company has full
corporate power and authority to issue the Note, the Warrants and the Warrant
Shares;



m.

this Agreement has been or will be by the Closing Date, duly authorized by all
necessary corporate action on the part of the Company, and the Company has full
corporate power and authority to undertake this Offering;



n.

this Agreement and the Note have been duly authorized, executed and delivered by
the Company and constitute valid and legally binding obligations of the Company
enforceable against it in accordance with their terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium and
other laws relating to or affecting the rights of creditors generally;



o.

the Guaranty has been duly authorized, executed and delivered by the Guarantor
and constitutes the valid and legally binding obligation of the Guarantor
enforceable against it in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium and
other laws relating to or affecting the rights of creditors generally;



p.

subject to the accuracy of the representations and warranties of the Purchaser
contained in this Agreement, the offer, sale and issuance of the Note and the
Warrants as contemplated by this Agreement are exempt from the registration
requirements of the U.S. Securities Act, from the registration or qualifications
requirements of the state securities or “blue sky” laws and regulations of any
applicable state or other applicable jurisdiction;



q.

the Company’s shares of common stock trade on the Financial Industry Regulatory
Authority’s Over the Counter Bulletin Board (the “OTCBB”);



r.

no order ceasing, halting or suspending trading in securities of the Company nor
prohibiting the sale of such securities has been issued to and is outstanding
against the Company or its directors, officers or promoters, and, to the best of
the Company’s knowledge, no investigations or proceedings for such purposes are
pending or threatened;



s.

the Company is a “reporting issuer” under section 12 of the 1934 Act and is not
in default of any of the requirements of the 1934 Act;



t.

the Company is not an “investment company” within the meaning of the Investment
Company Act of 1940;



u.

neither the Company nor any of its affiliates, nor any person acting on its or
their behalf has engaged in or will engage in any form of “general solicitation”
or “general advertising” (as such terms are defined in Rule 502 (c) under
Regulation D of the U.S. Securities Act) in the United States with respect to
offers or sales of the Note or Warrants;





12




--------------------------------------------------------------------------------

Execution Version









v.

the warranties and representations in this section are true and correct and will
remain so as of each Closing Date;



w.

the gold forward sales contracts listed on Schedule 3(w) attached hereto are the
only secured indebtedness of the Company and its subsidiaries outstanding on the
date of any Closing, and there is outstanding no other indebtedness of the
Company or its subsidiaries that purports to be senior in right of payment to
this Note or the Guaranty on the date of any Closing;



x.

other than any indebtedness of the Company that already is outstanding on the
date of this Agreement, neither the Company nor any of the Company’s
subsidiaries will issue or incur any secured debt or any debt that purports to
rank senior in right of payment to, or pari passu with, the Note or the Guaranty
until the Note and all interest thereon has been fully paid;



y.

the Company will not pay any dividends or make any distributions to equity
holders of the Company until the Note and all interest thereon has been fully
paid;



z.

the Company will not enter into any transaction with any affiliates unless such
transaction is fair and reasonable to the Company; for purposes of this Section
3(z), “affiliate” has the meaning given thereto in Rule 12b-2 promulgated under
the 1934 Act;



aa.

the Company will not form or directly or indirectly acquire any additional
subsidiaries that are not subsidiaries of the Company as of the date of this
Agreement unless it causes any such subsidiary to guarantee the Company’s
indebtedness under the Note in substantially the form of the Guaranty and
otherwise reasonably satisfactory to the Purchaser; and



bb.

the placer mining claims leased to the Joint Venture, (a) to the extent they are
owned in fee simple by the Company, are owned by the Company free and clear of
all defects in title, (b) to the extent they are leased by the Company, to the
Company’s knowledge such leases are valid and in good standing, without default,
and (c) with respect to unpatented mining claims and mill sites, such claims
were properly located, laid out and monumented, all required location and
validation work was properly performed, all fees, taxes and assessments have
been paid current, all annual work requirements were met and notices filed with
the appropriate government agencies and such claims are in good standing, free
and clear of defects in title and the Company does not have any knowledge of
conflicting mining claims and there are no pending or threatened actions, suits,
claims or proceedings affecting the Company’s interests in the claims.  



4.

Registration Rights




a.

Goldrich shall use reasonable commercial efforts to (i) prepare and file with
the SEC within sixty (60) calendar days after March 31, 2014 and again after
each Loan is funded, if the Purchaser determines to fund the additional Loans on
such dates pursuant to Schedule II hereof, a registration statement (on Form
S-3, S-1, or other appropriate registration statement form reasonably acceptable
to the Purchaser) under the U.S. Securities Act (the “Registration Statement”),
at the sole expense of Goldrich (except as specifically provided in Section 4c
hereof), in respect of the Purchaser and each





13




--------------------------------------------------------------------------------

Execution Version







Placement Agent, so as to permit a public offering and resale of, respectively,
(A) the Warrant Shares related to the Warrants outstanding on the date of such
Registration Statement and (B) the shares of the Company’s common stock issuable
upon exercise of the Placement Agent Warrants (the “Placement Agent Shares”)
(such Warrant Shares, together with the Placement Agent Shares, the “Registrable
Securities”) in the United States under the U.S. Securities Act by the Purchaser
and each Placement Agent as selling stockholders and not as underwriter; and
(ii) use commercially reasonable efforts to cause a Registration Statement to be
declared effective by the SEC as soon as possible and not later than the earlier
of (a) one hundred and twenty (120) calendar days from the date of filing the
Registration Statement in the event of an SEC review of the Registration
Statement, and (b) the fifth trading day following the date on which Goldrich is
notified by the SEC that the Registration Statement will not be reviewed or is
no longer subject to further review and comments.  Goldrich will notify the
Purchaser of the effectiveness of the Registration Statement (the “Effective
Date”) within three (3) Trading Days (days on which the OTCBB is open for
quotation) (each, a “Trading Day”).  The initial Registration Statement shall
cover the resale of 100% of the Registrable Securities outstanding on the date
it is filed, for an offering to be made on a continuous basis pursuant to Rule
415 (as promulgated by the SEC pursuant to the U.S. Securities Act, as such rule
may be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC having substantially the same purpose and effect as such
rule); provided, however, that if 100% of the Registrable Securities to be
registered hereunder, together with (a) any other securities of the Company that
are currently being registered for resale with SEC pursuant to an effective
registration statement under the U.S. Securities Act (the “Currently Registered
Securities”) and (b) any other securities of the Company that are currently
unregistered under the U.S. Securities Act but in respect to which the Company
has previously granted registration rights (the “Currently Unregistered
Securities”), shall equal or exceed 33% of the issued and outstanding common
stock of Goldrich (less any shares of common stock held by affiliates of
Goldrich and the holders of the Registrable Securities) on the actual filing
date of the initial Registration Statement, the initial Registration Statement
shall register that number of Registrable Securities which together with the
Currently Registered Securities and Currently Unregistered Securities shall
equal 33% of the issued and outstanding shares of common stock of Goldrich (less
any shares of common stock held by affiliates of Goldrich and the holders of the
Registrable Securities) on such actual filing date minus 10,000 shares of common
stock. In such event, the number of Registrable Securities to be registered for
each holder of the Registrable Securities shall be reduced pro-rata among all
holders selling under the initial Registration Statement.




b.

Goldrich will use reasonable commercial efforts to maintain the Registration
Statement or post-effective amendment filed under this Section 4 effective under
the U.S. Securities Act, and shall prepare and file with the SEC such amendments
to such Registration Statement and supplements to the prospectus contained
therein as may be necessary to keep such Registration Statement effective, until
the earlier of the date (i) all of the Registrable Securities have been sold
pursuant to such Registration Statement; (ii) if counsel to Goldrich delivers to
the Purchaser a legal opinion that the Registrable Securities may be sold under
the provisions of Rule 144 without any current information, time, volume or
manner limitations pursuant to Rule 144 or any similar provision then in effect
under the U.S. Securities Act and, if requested by Goldrich’s transfer agent in
connection with any sale by a holder of the Registrable Securities, counsel to
Goldrich





14




--------------------------------------------------------------------------------

Execution Version







provides a legal opinion to Goldrich’s transfer agent to such effect; (iii) all
Registrable Securities have been otherwise transferred to persons who may trade
the Registrable Securities without restriction under the U.S. Securities Act and
Goldrich has delivered a new certificate or other evidence of ownership for such
Registrable Securities not bearing a restrictive legend; (iv) Goldrich obtains
the written consent of the Purchaser; or (v) seven years from the Effective Date
(the “Effectiveness Period”).




c.

All fees, disbursements and out-of-pocket expenses and costs incurred by
Goldrich in connection with the preparation and filing of the Registration
Statement and in complying with applicable securities and “blue sky” laws
(including, without limitation, all attorneys’ fees of Goldrich, registration,
qualification, notification and filing fees, printing expenses, escrow fees,
blue sky fees and expenses and the expense of any special audits incident to or
required by any such registration) shall be borne by Goldrich.  The Purchaser
shall bear the cost of underwriting and/or brokerage discounts, fees and
commissions, if any, applicable to the Registrable Securities (other than the
Placement Agent Shares) being registered and the fees and expenses of its
counsel.   Goldrich shall qualify any of the Registrable Securities for sale in
such states as the Purchaser reasonably designates within twenty (20) days
following the original filing of such Registration Statement and shall do any
and all other acts and things which may be reasonably necessary or advisable to
enable the Purchaser or any registered broker-dealer acting on behalf of the
Purchaser to consummate the disposition in such jurisdictions of the Registrable
Securities owned by the Purchaser.  However, Goldrich shall not be required to
qualify in any state which will require an escrow or other restriction relating
to Goldrich and/or the sellers, or which will require Goldrich to qualify to do
business in such state or require Goldrich to file therein any general consent
to service of process.  Goldrich at its expense will supply the Purchaser with
copies of the applicable Registration Statement and the prospectus included
therein and other related documents in such quantities as may be reasonably
requested by the Purchaser.




d.

If at any time or from time to time after the Effective Date, Goldrich notifies
the Purchaser in writing of the existence of a Potential Material Event (as
defined in Section 4(e) below), the Purchaser shall not offer or sell any
Registrable Securities or engage in any other transaction involving or relating
to Registrable Securities, from the time of the giving of notice with respect to
a Potential Material Event until the Purchaser receives written notice from
Goldrich that such Potential Material Event either has been disclosed to the
public or no longer constitutes a Potential Material Event.  If a Potential
Material Event shall occur prior to the date a Registration Statement is
required to be filed, then Goldrich’s obligation to file such Registration
Statement shall be delayed without penalty for not more than thirty (30)
calendar days.  Goldrich must, if lawful, give the Purchaser notice in writing
at least two (2) Trading Days prior to the first day of the blackout period.




e.

“Potential Material Event” means any of the following: (i) the possession by
Goldrich of material information not ripe for disclosure in a registration
statement, as determined in good faith by the Chief Executive Officer, President
or the Board of Directors of Goldrich that disclosure of such information in a
Registration Statement would be detrimental to the business and affairs of
Goldrich; or (ii) any material engagement or activity by Goldrich which would,
in the good faith determination of the Chief Executive Officer, President or the
Board of Directors of Goldrich, be adversely affected by





15




--------------------------------------------------------------------------------

Execution Version







disclosure in a registration statement at such time, which determination shall
be accompanied by a good faith determination by the Chief Executive Officer,
President or the Board of Directors of Goldrich that the applicable Registration
Statement would be materially misleading absent the inclusion of such
information; provided that, (i) Goldrich shall not use such right with respect
to the Registration Statement for more than an aggregate of 90 days in any
12-month period; and (ii) the number of days Goldrich is required to keep the
Registration Statement effective shall be extended by the number of days for
which the Company shall have used such right.




f.

The Purchaser will use commercially reasonable efforts to cooperate with
Goldrich in connection with this Agreement, including timely supplying all
information reasonably requested by Goldrich (which shall include completing the
Selling Shareholder Questionnaire attached hereto as Exhibit E, and all
information regarding the Purchaser and proposed manner of sale of the
Registrable Securities required to be disclosed in any Registration Statement)
and executing and returning all documents reasonably requested in connection
with the registration and sale of the Registrable Securities and entering into
and performing its obligations under any underwriting agreement, if the offering
is an underwritten offering, in usual and customary form, with the managing
underwriter or underwriters of such underwritten offering.  Any delay or delays
caused by the Purchaser, or by any other purchaser of securities of Goldrich
having registration rights similar to those contained herein, by failure to
cooperate as required hereunder shall not constitute a breach or default of
Goldrich under this Agreement.




g.

Whenever Goldrich is required by any of the provisions of this Agreement to
effect the registration of any of the Registrable Securities under the U.S.
Securities Act, Goldrich shall (except as otherwise provided in this Agreement),
as expeditiously as possible, subject to the  assistance and cooperation as
reasonably required of the Purchaser with respect to each Registration
Statement:




(i)

furnish to the Purchaser such numbers of copies of a prospectus including a
preliminary prospectus or any amendment or supplement to any prospectus, as
applicable, in conformity with the requirements of the U.S. Securities Act, and
such other documents as the Purchaser may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by the Purchaser;




(ii)

register and qualify the Registrable Securities covered by the Registration
Statement under such other securities or blue sky laws of such jurisdictions as
the Purchaser shall reasonably request (subject to the limitations set forth in
Section 4(b) above), and do any and all other acts and things which may be
necessary or advisable to enable the Purchaser to consummate the public sale or
other disposition in such jurisdiction of the securities owned by the Purchaser;




(iii)

cause the Registrable Securities to be quoted or listed on each service on which
the shares of common stock of Goldrich are then quoted or listed;




(iv)

notify the Purchaser, at any time when a prospectus relating thereto covered by
the Registration Statement is required to be delivered under the U.S. Securities
Act, of the happening of any event of which it has knowledge as a result of
which





16




--------------------------------------------------------------------------------

Execution Version







the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of  the circumstances then existing, and Goldrich
shall prepare and file a curative amendment as promptly as commercially
reasonable;




(v)

as promptly as practicable after becoming aware of such event, notify the
Purchaser, (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any stop order or other suspension
of the effectiveness of the Registration Statement at the earliest possible time
and take all lawful action to effect the withdrawal, rescission or removal of
such stop order or other suspension;




(vi)

promptly notify Purchaser after it shall receive notice thereof, of the time
when the Registration Statement has become effective or that a supplement to any
prospectus forming a part of such Registration Statement has been filed; and




(vii)

provide a transfer agent and registrar for all securities registered pursuant to
the Registration Statement and a CUSIP number for all such securities.




h.

With respect to any sale of Registrable Securities pursuant to a Registration
Statement filed pursuant to this Section 4, the Purchaser hereby covenants with
Goldrich (i) not to make any sale of the Registrable Securities without
effectively causing the prospectus delivery requirements under the U.S.
Securities Act to be satisfied and (ii) to notify Goldrich promptly upon the
Purchaser’s disposition of all of the Registrable Securities held by the
Purchaser.




5.

Indemnity and Contribution Regarding Registration Statement




(a)

Goldrich agrees to indemnify and hold harmless each Purchaser, its respective
officers, directors, employees, partners, legal counsel and accountants, and
each person controlling such Purchaser within the meaning of Section 15 of the
U.S. Securities Act, and each person who controls any underwriter within the
meaning of Section 15 of the U.S. Securities Act, from and against any losses,
claims, damages, expenses or liabilities (or actions or proceedings in respect
thereof) to which such Purchaser or such other indemnified person may become
subject  (including in settlement of litigation, whether commenced or
threatened) insofar as such losses, claims, damages, expenses or liabilities (or
actions or proceedings in respect thereof) arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact in the Registration Statement,
including all documents filed as a part thereof and information deemed to be a
part thereof, on the effective date thereof, or any amendment or supplements
thereto, or arise out of any failure by Goldrich to fulfill any undertaking or
covenant included in the Registration Statement or to perform its obligations
hereunder or under applicable law and Goldrich will, as incurred, reimburse such
Purchaser, each of its respective officers, directors, employees, partners,
legal counsel and accountants, and each person controlling such Purchaser, and
each person who controls any such underwriter, for any legal or other expenses
reasonably incurred in investigating, defending or preparing to defend,
settling, compromising or paying such action, proceeding or claim; provided,
however, that Goldrich shall not be liable in any





17




--------------------------------------------------------------------------------

Execution Version







such case to the extent that such loss, claim, damage, expense or liability (or
action or proceeding in respect thereof) arises out of, or is based upon, (i)
the failure of any Purchaser, or any of their agents, affiliates or persons
acting on their behalf, to comply with the covenants and agreements contained in
this Agreement with respect to the sale of Registrable Securities; (ii) an
untrue statement or omission in such Registration Statement in reliance upon and
in conformity with written information furnished to Goldrich by an instrument
duly executed by or on behalf of the Purchaser, or any of its agents, affiliates
or persons acting on its behalf, and stated to be specifically for use in
preparation of the Registration Statement and not corrected in a timely manner
by the Purchaser in writing; or (iii) an untrue statement or omission in any
prospectus that is corrected in any subsequent prospectus, or supplement or
amendment thereto, that was delivered to the Purchaser prior to the pertinent
sale or sales by such Purchaser and not delivered by the Purchaser to the
individual or entity to which it made such sale(s) prior to such sale(s).




(b)

The Purchaser agrees to indemnify and hold harmless Goldrich from and against
any losses, claims, damages, expenses or liabilities (or actions or proceedings
in respect thereof) to which Goldrich may become subject (under the U.S.
Securities Act or otherwise) insofar as such losses, claims, damages, expenses
or liabilities (or actions or proceedings in respect thereof) arise out of, or
are based upon (i) the failure of the Purchaser or any of its agents, affiliates
or persons acting on its behalf, to comply with the covenants and agreements
contained in this Agreement with respect to the sale of Registrable Securities;
or (ii) an untrue statement or alleged untrue statement of a material fact or
omission to state a material fact in the Registration Statement in reliance upon
and in conformity with written information furnished to Goldrich by an
instrument duly executed by or on behalf of such Purchaser and stated to be
specifically for use in preparation of the Registration Statement; provided,
however, that the Purchaser shall not be liable in any such case for (1) any
untrue statement or alleged untrue statement or omission in any prospectus or
Registration Statement which statement has been corrected, in writing, by such
Purchaser and delivered to Goldrich before the sale from which such loss
occurred; or (2) an untrue statement or omission in any prospectus that is
corrected in any subsequent prospectus, or supplement or amendment thereto, that
was delivered to the Purchaser prior to the pertinent sale or sales by the
Purchaser and delivered by the Purchaser to the individual or entity to which it
made such sale(s) prior to such sale(s), and the Purchaser, severally and not
jointly, will, as incurred, reimburse Goldrich for any legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim.  Notwithstanding the foregoing, the Purchaser shall
not be liable or required to indemnify Goldrich in the aggregate for any amount
in excess of the net amount received by the Purchaser from the sale of the
Registrable Securities, to which such loss, claim, damage, expense or liability
(or action proceeding in respect thereof) relates.




(c)

Promptly after receipt by any indemnified person of a notice of a claim or the
beginning of any action in respect of which indemnity is to be sought against an
indemnifying person pursuant to this Section 5, such indemnified person shall
notify the indemnifying person in writing of such claim or of the commencement
of such action and, subject to the provisions hereinafter stated, in case any
such action shall be brought against an indemnified person, the indemnifying
person shall be entitled to participate therein, and, to the extent that it
shall wish, to assume the defense thereof.  After notice from the





18




--------------------------------------------------------------------------------

Execution Version







indemnifying person to such indemnified person of the indemnifying person’s
election to assume the defense thereof, the indemnifying person shall not be
liable to such indemnified person for any legal expenses subsequently incurred
by such indemnified person in connection with the defense thereof; provided,
however, that if there exists or shall exist a conflict of interest that would,
in the opinion of counsel to the indemnified party, make it inappropriate under
applicable laws or codes of professional responsibility for the same counsel to
represent both the indemnified person and such indemnifying person or any
affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
further, that the indemnifying person shall not be obligated to assume the
expenses of more than one counsel to represent all indemnified persons.  In the
event of such separate counsel, such counsel shall agree to reasonably
cooperate.  In the event that the indemnifying party chooses to assume the
defense of the indemnified party, the indemnifying party will first acknowledge
in writing its liability to the indemnified party for indemnification hereunder.




(d)

If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages, expenses or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, expenses or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the relative fault of Goldrich on the one hand and the
Purchaser, or its agents, affiliates or persons acting on its behalf, on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages, expenses or liabilities (or actions or proceedings in
respect thereof), as well as any other relevant equitable considerations.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
Goldrich on the one hand or the Purchaser, or its agents, affiliates or persons
acting on its behalf, on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  Goldrich and the Purchaser agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by any
other method of allocation which does not take into account the equitable
considerations referred to above in this subsection (d).  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages,
expenses or liabilities (or actions or proceedings in respect thereof) referred
to above in this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the U.S.
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  In any event, the Purchaser shall
not be liable or required to contribute to Goldrich in the aggregate for any
amount in excess of the net amount received by the Purchaser from the sale of
its Registrable Securities.



6.

Expenses: On the Closing Date for Loan 1, the Company shall reimburse the
Purchaser for reasonable and actual out-of-pocket expenses incurred by the
Purchaser in connection with this Agreement, not to exceed the aggregate amount
of US$15,000.  On the Closing Date for Loan 2, if the





19




--------------------------------------------------------------------------------

Execution Version







Purchaser elects to fund such Loan 2, the Company shall reimburse the Purchaser
for reasonable and actual out-of-pocket expenses incurred by the Purchaser in
connection with this Agreement, not to exceed the aggregate amount of US$15,000.
On the Closing Date for Loan 5, if the Purchaser elects to fund such Loan 5, the
Company shall reimburse the Purchaser for reasonable and actual out-of-pocket
expenses incurred by the Purchaser in connection with this Agreement, not to
exceed in the aggregate amount of US$10,000.



7.

Standstill:  Except for the Purchaser’s right to acquire Warrant Shares upon
exercise of Warrants, the Purchaser hereby agrees that from the Closing Date
through November 1, 2015, the Purchaser and any of its affiliates (as such term
is defined under the 1934 Act) will not in any manner, directly or indirectly,
(i) purchase any equity securities of the Company which have voting rights in
the election of directors, including but not limited to common stock or
preferred stock of the Company (“Voting Securities”) or any securities
convertible or exercisable to obtain Voting Securities of the Company; (ii)
collaborate or enter into any agreement with any third party to gain voting
control over any Voting Securities of the Company; (iii) engage in any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
1934 Act) or consents to vote any Voting Securities of the Company;  (iv) form,
join or in any way participate in a “group” (as defined under the 1934 Act) in
respect of the Company’s voting securities; or (v) otherwise attempt to gain
voting control over any Voting Securities of the Company; provided, however,
that Bipin Patel has the right to purchase up to 5 million shares of the
Company’s common stock in the open market without violating the terms of this
Agreement or the Note, and Purchaser has the right to purchase up to 5 million
shares of the Company’s common stock in the open market without violating the
terms of this Agreement or the Note.



8.

Canadian Exchange Listing:  The Company hereby covenants to use its commercially
reasonable efforts to list on a Canadian national stock exchange as soon as
practicable after the final Closing hereunder.



9.

Covenants Regarding Guaranty:  Purchaser’s obligation to purchase the Note is
conditioned upon the Company causing Guarantor as its subsidiary to enter into
the Guaranty Agreement.  In relation thereto, the Company shall use its best
efforts to cause Guarantor to (i) undertake all actions as are necessary to
enter into the Guaranty and (ii) timely and fully perform its obligations
thereunder.  Further, the Company, in its role as the sole member of Guarantor,
will undertake all approvals, authorizations and ratifications as may be
necessary for Guarantor to authorize the Guaranty and to timely and fully
perform its obligations thereunder.



10.

Termination: Either party hereto may terminate this Agreement at any time upon
five (5) Business Days written notice to the other party in accordance with
Section 22 hereof, and upon such termination, (a) Company’s obligation to
accept, and the Lender’s obligation to fund, any Loans not yet funded in
accordance with Schedule II and the Company’s obligation to issue pro rata
Warrants in connection with such Loans immediately will terminate; and (b) the
Company immediately will have the right to prepay the Note without penalty as
provided in the Note.  Notwithstanding the foregoing, however, upon termination
of this Agreement, the Company’s obligation to pay any amounts outstanding for
previously funded Loans, including interest thereon, shall continue in full
force and effect in accordance with the terms of this Agreement and the Note,
and any Warrants previously issued hereunder will remain outstanding in
accordance with the terms hereof.  If not otherwise terminated in accordance
with the foregoing in this Section 10, this Agreement shall terminate following
termination of both the Note and the Warrants pursuant to their terms, except
for Section 4 and 5 hereof, which shall terminate upon satisfaction of the
registration rights granted thereunder pursuant to the terms thereof.  Any





20




--------------------------------------------------------------------------------

Execution Version







termination of this Agreement notwithstanding, Sections 11, 12, 13, 14, 22 and
26 shall survive any such termination.  



11.

Governing Law and Construction:  THE VALIDITY, CONSTRUCTION, AND ENFORCEABILITY
OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ALASKA, WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.  Whenever possible, each
provision of this Agreement and any other statement, instrument, or transaction
contemplated hereby or relating hereto shall be interpreted so as to be
effective and valid under such applicable law, but if any provision of this
Agreement or any other statement, instrument, or transaction contemplated hereby
or relating hereto is held to be prohibited or invalid under such applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or any other statement, instrument, or
transaction contemplated hereby or relating hereto.



12.

Venue:  THIS NOTE AND THE OTHER TRANSACTION DOCUMENTS MAY BE ENFORCED IN ANY
FEDERAL COURT OR ALASKA STATE COURT SITTING IN ANCHORAGE, ALASKA; AND THE
PARTIES CONSENT TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVE ANY
ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT A PARTY
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS
NOTE, THE OTHER PARTY AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE
TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH
TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.



13.

Waiver of Trial By Jury:  EACH OF THE COMPANY AND THE PURCHASER, BY ITS
ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW.



14.

Indemnification:



(a)

Purchaser acknowledges that it understands the meaning and legal consequences of
the representations and warranties contained herein, and it hereby agrees to
indemnify and hold harmless Goldrich and any other person or entity relying upon
such information thereof from and against any and all loss, damage or liability
due to or arising out of a breach of any covenant, representation, warranty, or
acknowledgement of Purchaser contained in this Agreement.



(b)

The Company acknowledges that it understands the meaning and legal consequences
of the representations and warranties contained herein, and it hereby agrees to
indemnify and hold harmless the Purchaser and any other person or entity relying
upon such information thereof from and against any and all loss, damage or
liability due to or arising out of a breach of any covenant, representation,
warranty, or acknowledgement of the Company contained in this Agreement.





21




--------------------------------------------------------------------------------

Execution Version









(c)

Promptly after receipt by any indemnified person of a notice of a claim or the
beginning of any action in respect of which indemnity is to be sought against an
indemnifying person pursuant to this Section 14, such indemnified person shall
notify the indemnifying person in writing of such claim or of the commencement
of such action and, subject to the provisions hereinafter stated, in case any
such action shall be brought against an indemnified person, the indemnifying
person shall be entitled to participate therein, and, to the extent that it
shall wish, to assume the defense thereof.  After notice from the indemnifying
person to such indemnified person of the indemnifying person’s election to
assume the defense thereof, the indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof; provided, however,
that if there exists or shall exist a conflict of interest that would, in the
opinion of counsel to the indemnified party, make it inappropriate under
applicable laws or codes of professional responsibility for the same counsel to
represent both the indemnified person and such indemnifying person or any
affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
further, that the indemnifying person shall not be obligated to assume the
expenses of more than one counsel to represent all indemnified persons.  In the
event of such separate counsel, such counsel shall agree to reasonably
cooperate.  In the event that the indemnifying party chooses to assume the
defense of the indemnified party, the indemnifying party will first acknowledge
in writing its liability to the indemnified party for indemnification hereunder.



(d)

If the indemnification provided for in this Section 14 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages, expenses or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, expenses or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the relative fault of Goldrich on the one hand and the
Purchaser, or its agents, affiliates or persons acting on its behalf, on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages, expenses or liabilities (or actions or proceedings in
respect thereof), as well as any other relevant equitable considerations.  The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, expenses or liabilities (or actions or proceedings in respect
thereof) referred to above in this subsection (d) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.  



15.

Nonassignability:   Except as otherwise expressly provided herein, this
Agreement may not be assigned by Purchaser to any person other than an Affiliate
of Purchaser.  This Agreement shall be binding upon the parties hereto, their
heirs, executors, successors, and legal representatives.  For purposes of this
Section 15, “Affiliate” has the meaning given thereto in Rule 12b-2 promulgated
under the 1934 Act.



16.

Entire Agreement:  This instrument contains the entire agreement among the
parties with respect to the acquisition of the Note and the Warrants and the
other transactions contemplated hereby, and there are no representations,
covenants or other agreements except as stated or referred to herein.



17.

Amendment: This Agreement may be amended or modified only by a writing signed by
the party or parties to be charged with such amendment or modification.





22




--------------------------------------------------------------------------------

Execution Version









18.

Binding On Successors: All of the terms, provisions and conditions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, successors, and legal representatives.



19.

Titles: The titles of the sections of this Agreement are for convenience of
reference only and are not to be considered in construing this Agreement.



20.

Severability:  The unenforceability or invalidity of any provision of this
Agreement shall not affect the enforceability or validity of the balance of this
Agreement.



21.

Disclosure Required Under State Law: The offering and sale of the Note is
intended to be exempt from registration under the securities laws of certain
states.  The Purchaser may be required to make additional disclosures by the
securities laws of various states and agrees to provide such additional
disclosures as requested by Goldrich upon written request.



22.

Notices: All notes or other communications hereunder (except payment) shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail postage prepaid, or by Express Mail
Service or similar courier, addressed as follows:




If to Purchaser:

At the address designated on the signature page of this Agreement.




With copies (which shall not constitutes notice) to:




Liner LLP

1100 Glendon Ave., 14th Floor

Los Angeles, CA 90024

Attn: Mitchell Regenstreif, Esq.

Fax: 310.500.3501




Bipin A. Patel

1816 Arrowhead Drive

Oakland, CA 94611




If to the Company:

Goldrich Mining Company

2607 Southeast Blvd., Suite B211

Spokane, WA  99223-7614

Attention:  William Schara

Telephone No.: (509) 768-4468

Facsimile No.: (509) 695-3289

Email: wschara@goldrichmining.com




With a copy (which shall not constitute notice) to:




Dorsey & Whitney LLP

1400 Wewatta Street, Suite 400

Denver, CO  80202-5549

Fax:  303-629-3450

Attention:  Jason K. Brenkert, Esq.








23




--------------------------------------------------------------------------------

Execution Version







23.

Time of the Essence:  Time shall be of the essence of this Agreement in all
respects.




24.  

Facsimile and Counterpart Agreements:  Goldrich shall be entitled to rely on
delivery of a facsimile copy of this Agreement executed by the Purchaser, and
acceptance by Goldrich of such executed Agreement shall be legally effective to
create a valid and binding agreement between the Purchaser and Goldrich in
accordance with the terms hereof. In addition, this Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same document.




25.

Future Assurances:  Each of the parties hereto will from time to time execute
and deliver all such further documents and instruments and do all acts and
things as the other party may, either before or after any Closing hereunder,
reasonably require to effectively carry out or better evidence or perfect the
full intent and meaning of this Agreement.




26.

Governing Language:  This Agreement has been prepared in the English language
and the English language shall control its interpretation. All consents,
notices, reports and other written documents to be delivered or provided by a
party under this Agreement shall be in the English language, and in the event of
any conflict between the provisions of any document and the English language
translation thereof, the terms of the English language translation shall
control.








24




--------------------------------------------------------------------------------

Execution Version







Exhibit A




NOTE




[See Attached]





Exhibit A - 1










--------------------------------------------------------------------------------

Execution Version







Exhibit B




FORM OF WARRANT




THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  THESE SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B) IF
THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT IN ACCORDANCE WITH RULE 144 THEREUNDER, IF
APPLICABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (D) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER AND SALE OF
SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN
OPINION OF COUNSEL OF RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
IN THESE SECURITIES ARE PROHIBITED EXCEPT IN COMPLIANCE WITH THE U.S. SECURITIES
ACT.




THIS WARRANT AND THE SECURITIES DELIVERABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S.
SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.
 THIS WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF A “U.S. PERSON” OR A
PERSON IN THE UNITED STATES UNLESS THE WARRANT AND THE UNDERLYING SECURITIES
HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE U.S. SECURITIES ACT.




GOLDRICH MINING COMPANY

CLASS ¨ WARRANTS
TO PURCHASE SHARES

OF COMMON STOCK OF

GOLDRICH MINING COMPANY




CERTIFICATE NO.: ¨




Class ¨ Warrant to Purchase





Exhibit B - 1







--------------------------------------------------------------------------------

Execution Version







¨ Shares of Common Stock

[DATE]

(“Issue Date”)




FOR VALUE RECEIVED, GOLDRICH MINING COMPANY, an Alaska corporation (the
“Company”), hereby certifies that __________________________________, its
successor or permitted assigns (the “Holder”), is entitled, subject to the
provisions of this Class ¨ Warrant, to purchase from the Company, at the times
specified herein, ¨ fully paid and non-assessable shares of common stock of the
Company, par value $0.10 per share (the “Common Shares”), at a purchase price
per share equal to the Exercise Price (as hereinafter defined).




1.

Definitions.  (a)  The following terms, as used herein, have the following
meanings:

“Accelerated Expiration Price” has the meaning set forth in Section 4(a) hereof.

“Acceleration Trigger Date” has the meaning set forth in Section 4(a) hereof.

“Affiliate” shall have the meaning given to such term in Rule 12b-2 promulgated
under the Securities and Exchange Act of 1934, as amended.

“Business Day” means any day except a Saturday, Sunday or any other day on which
commercial banks in the City of Spokane, Washington are authorized by law to
close.

“Cashless Exercise” has the meaning set forth in Section 3 hereof.

“Common Stock” means the Common Stock, par value $0.10 per share, of the
Company.

“Duly Endorsed” means duly endorsed in blank by the Person or Persons in whose
name a stock certificate is registered or accompanied by a duly executed stock
assignment separate from the certificate with the signature(s) thereon
guaranteed by a commercial bank or trust company or a member of a national
securities exchange or of the Financial Industry Regulatory Authority.

“Exercise Date” means the date a Warrant Exercise Notice is delivered to the
Company in the manner provided in Section 10 below.

“Exercise Price” means [ ¨ ].

“Expiration Date” means 5:00 p.m. (Spokane, Washington) on the date that is five
(5) years after the Issue Date provided that if such date shall in the City of
Spokane, Washington be a holiday or a day on which banks are authorized to
close, then 5:00 p.m. on the next following day which in the City of Spokane,
Washington is not a holiday or a day on which banks are authorized to close.

“Initial Warrant Issue Date” means the date hereof.

“Market Price” means the closing price of the Common Shares on the Common
Shares’ Principal Market in the United States or Canada on the last Business Day
before the date of issuance of the Warrants

“Person” means an individual, partnership, corporation, trust, joint stock
company, association, joint venture, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Principal Market” means the OTCBB or the primary securities exchanges or market
on which such security may at the time be listed or quoted for trading.





Exhibit B - 2







--------------------------------------------------------------------------------

Execution Version







“Trading Day” means any day on which trading occurs on the OTCBB (or such other
exchange or market as the Common Shares may trade on in the United States).

“Warrant Shares” means the Common Shares deliverable upon exercise of this Class
• Warrant, as adjusted from time to time.




2.

Exercise of Class • Warrant.




(a)

The Holder is entitled to exercise this Class • Warrant in whole or in part at
any time on or after the Initial Warrant Issue Date until the Expiration Date.
 To exercise this Class • Warrant, the Holder shall execute and deliver to the
Company a Warrant Exercise Notice substantially in the form annexed hereto.  No
earlier than five (5) days after delivery of the Warrant Exercise Notice, the
Holder shall deliver to the Company this Class • Warrant Certificate, including
the Warrant Exercise Subscription Form forming a part hereof duly executed by
the Holder, together with payment of the applicable Exercise Price.  Upon such
delivery and payment, the Holder shall be deemed to be the holder of record of
the Warrant Shares subject to such exercise, notwithstanding that the stock
transfer books of the Company shall then be closed or that certificates
representing such Warrant Shares shall not then be actually delivered to the
Holder.  No fractional shares will be issued.




(b)

The Exercise Price may be paid to the Company in cash or by certified or
official bank check or bank cashier’s check payable to the order of the Company,
or by wire transfer or by any combination of cash, check or wire transfer.




(c)

If the Holder exercises this Class • Warrant in part, this Class • Warrant
Certificate shall be surrendered by the Holder to the Company and a new Class •
Warrant of the same tenor and for the unexercised number of Warrant Shares shall
be executed by the Company.  The Company shall register the new Class • Warrant
Certificate in the name of the Holder or in such name or names of its transferee
pursuant to paragraph 6 hereof as may be directed in writing by the Holder and
deliver the new Class • Warrant Certificate to the Person or Persons entitled to
receive the same.




(d)

Upon surrender of this Class • Warrant Certificate in conformity with the
foregoing provisions, the Company shall transfer to the Holder of this Class •
Warrant Certificate appropriate evidence of ownership of the Common Shares or
other securities or property to which the Holder is entitled, registered or
otherwise placed in, or payable to the order of, the name or names of the Holder
or such transferee as may be directed in writing by the Holder, and shall
deliver such evidence of ownership and any other securities or property to the
Person or Persons entitled to receive the same.  




(e)

In no event may the Holder exercise these Class • Warrants in whole or in part
unless (i) the Holder certifies that it is an “accredited investor” as defined
under Rule 501(a) of Regulation D and makes the representations, warranties and
agreements set forth in the exercise subscription form attached hereto, (ii) the
Holder certifies that it has an exemption from registration under the U.S.
Securities Act and any applicable state securities laws available, and has
delivered to the Company an opinion of counsel to such effect, it being
understood that any opinion of counsel tendered in connection with the exercise
of the Warrants must be in form and substance reasonably satisfactory to the
Corporation, or (iii) the Holder is a non-U.S. person (as defined in Regulation
S of the U.S. Securities Act) exercising these Class • Warrants in an “offshore
transaction” in accordance with the requirements of Regulation S of the U.S.
Securities Act.




(f)

The Company will not be obligated to issue any fractional shares upon exercise
of this Class • Warrant and, upon exercise of this Class • Warrant, the Company
shall pay Holder in cash for any fractional shares that otherwise would be
issuable.




3.

Cashless Exercise.  Holder may, in its sole discretion, exercise this Class •
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise, elect instead to
receive upon such exercise the “net number” of Warrant Shares determined
according to the following





Exhibit B - 3







--------------------------------------------------------------------------------

Execution Version







formula (a “Cashless Exercise”):




X =

Y(A-B)

                  A




X =

the number of Warrant Shares to be issued to Holder upon exercise pursuant to
this Section 3;




Y =

the number of Warrant Shares issuable upon exercise of the Class • Warrant so
surrendered, without giving effect to this Section 3;




 A =

the Market Price of one Common Share as of the day of exercise; and




 B =

the per share Exercise Price in effect on the Initial Warrant Issue Date.




4.

Accelerated Expiration Date.  




(a)

If at any time following the Initial Warrant Issue Date the volume weighted
average of the Common Shares on the Common Shares’ Principal Market in the
United States or Canada exceeds $0.42 (the “Accelerated Expiration Price”) for a
period of twenty consecutive trading dates, then on the date that is the 20th
consecutive trading date (the “Acceleration Trigger Date”), the Company may, in
its sole discretion, accelerate the Expiration Date of this Class • Warrant, in
whole or in part, by giving written notice to the Holder within 10 business days
of the occurrence thereof and in such case this Class • Warrant, in whole or in
part, will expire on the 20th business day after the date on which such notice
is given by the Company to the Holder of the Acceleration Trigger Date.  




(b)

This Warrant has been issued pursuant to a senior note purchase agreement
between the Company and the original holder of this Warrant (the “Purchaser”)
dated January 24, 2014 (the “Note Purchase Agreement”).  Upon termination of the
Note Purchase Agreement as provided in Section 10 of the Note Purchase
Agreement, this Warrant shall remain outstanding and exercisable in accordance
with the terms hereof.




5.

Restrictive Legend.  Certificates representing Common Shares issued pursuant to
this Class • Warrant shall bear a legend substantially in the form of the legend
set forth on the first page of this Class • Warrant Certificate to the extent
that and for so long as such legend is required pursuant to applicable law.




6.

Covenants of the Company.




(a)

The Company hereby agrees that at all times there shall be reserved for issuance
and delivery upon exercise of this Class • Warrant such number of its authorized
but unissued Common Shares or other securities of the Company from time to time
issuable upon exercise of this Class • Warrant as will be sufficient to permit
the exercise in full of this Class • Warrant.  All such shares shall be duly
authorized and, when issued upon such exercise, shall be validly issued, fully
paid and non-assessable, free and clear of all liens, security interests,
charges and other encumbrances or restrictions on sale and free and clear of all
preemptive rights.




(b)

The Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Class • Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such actions as may
be necessary or appropriate to protect the rights of Holder against impairment.
 Without limiting the generality of the foregoing, the Company will (i) not
increase the par value of any Common Shares receivable upon the exercise of this
Class • Warrant above the amount payable therefor upon such exercise immediately
prior to such increase in par value, (ii) take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable Common Shares upon the exercise of this Class •
Warrant, and (iii) use its best efforts to obtain all such authorizations,
exemptions or consents from any





Exhibit B - 4







--------------------------------------------------------------------------------

Execution Version







public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Class • Warrant.




(c)

Before taking any action which would cause an adjustment reducing the current
Exercise Price below the then par value, if any, of the Common Shares issuable
upon exercise of the Class • Warrants, the Company shall take any corporate
action which may be necessary in order that the Company may validly and legally
issue fully paid and non-assessable shares of such Common Shares at such
adjusted Exercise Price.




(d)

Before taking any action which would result in an adjustment in the number of
Common Shares for which this Class • Warrant is exercisable or in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof.




(e)

The Company covenants that during the period the Class • Warrant is outstanding,
it will use its best efforts to comply with any and all reporting obligations
under the Securities Exchange Act of 1934, as amended.




(f)

The Company will take all such reasonable action as may be necessary (i) to
maintain a Principal Market for its Common Shares in the United States and (ii)
to assure that such Warrant Shares may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Principal Market upon which the Common Shares may be listed.




(g)

The Company shall preserve and maintain its corporate existence and all licenses
and permits that are material to the proper conduct of its business.




(h)

The Company will not close its shareholder books or records in any manner which
prevents the timely exercise of this Class • Warrant.




7.

Exchange, Transfer or Assignment of Class • Warrant; Registration.




The Holder agrees that this Class • Warrant is non-transferable.




8.

Anti-Dilution Provisions.  The Exercise Price in effect at any time and the
number and kind of securities purchasable upon the exercise of the Class •
Warrant shall be subject to adjustment from time to time upon the happening of
certain events as follows:




(a)

In case the Company shall (i) declare a dividend or make a distribution on its
outstanding Common Shares in Common Shares, (ii) subdivide or reclassify its
outstanding Common Shares into a greater number of shares, or (iii) combine or
reclassify its outstanding Common Shares into a smaller number of shares, the
number of Warrant Shares shall be proportionately adjusted to reflect such
dividend, distribution, subdivision, reclassification or combination. For
example, if the Company declares a 2 for 1 stock split and the number of Warrant
Shares immediately prior to such event was 200,000, the number of Warrant Shares
immediately after such event would be 400,000.  Such adjustment shall be made
successively whenever any event listed above shall occur.  



(b)

Whenever the number of Warrant Shares is adjusted pursuant to Subsection (a)
above, the Exercise Price shall simultaneously be adjusted by multiplying the
Exercise Price immediately prior to such event by the number of Warrant Shares
immediately prior to such event and dividing the product so obtained by the
number of Warrant Shares, as adjusted. If an Exercise Price has not yet been
established, an adjustment thereof shall be deferred until one is established
pursuant to the terms of this Class • Warrant.



(c)

No adjustment in the Exercise Price shall be required unless such adjustment
would require an increase or decrease of at least one percent (1%) in such
price; provided, however, that any adjustments which by reason of this
Subsection (c) are not required to be made shall be carried forward and taken
into account in any





Exhibit B - 5







--------------------------------------------------------------------------------

Execution Version







subsequent adjustment required to be made hereunder. All calculations under this
Section 8 shall be made to the nearest cent or to the nearest one-hundredth of a
share, as the case may be.



(d)

Whenever the Exercise Price is adjusted, as herein provided, the Company shall
promptly cause a notice setting forth the adjusted Exercise Price and adjusted
number of Shares issuable upon exercise of each Class • Warrant to be mailed to
the Holder.  The Company may retain a firm of independent certified public
accountants selected by the Board of Directors (who may be the regular
accountants employed by the Company) to make any computation required by this
Section 8, and a certificate signed by such firm shall be conclusive evidence of
the correctness of such adjustment.



(e)

In the event that at any time, as a result of an adjustment made pursuant to
Subsection (a) above, the Holder of this Class • Warrant thereafter shall become
entitled to receive any shares of the Company, other than Common Shares,
thereafter the number of such other shares so receivable upon exercise of this
Class • Warrant shall be subject to adjustment from time to time in a manner and
on terms as nearly equivalent as practicable to the provisions with respect to
the Common Shares contained in Subsection (a), above.



(f)

Irrespective of any adjustments in the Exercise Price or the number or kind of
shares purchasable upon exercise of this Class • Warrant, Class • Warrants
theretofore or thereafter issued may continue to express the same price and
number and kind of shares as are stated in this Class • Warrant.



(g)

In case at any time or from time to time conditions arise by reasons of action
taken by the Company, which in the reasonable opinion of its Board of Directors,
are not adequately covered by the provisions of Section 8 hereof, and which
might materially and adversely affect the exercise rights of the Holder hereof,
the Board of Directors shall appoint a firm of independent certified public
accountants, which may be the firm regularly retained by the Company, which will
give their opinion upon the adjustment, if any, on a basis consistent with the
standards established in the other provisions of Section 8 necessary with
respect to the Exercise Price then in effect and the number of Common Shares for
which the Class • Warrant is exercisable, so as to preserve, without dilution,
the exercise rights of the Holder.  Upon receipt of such opinion, the Board of
Directors shall forthwith make the adjustments described therein.



9.

Loss or Destruction of Class • Warrant.  Upon receipt by the Company of evidence
satisfactory to it (in the exercise of its reasonable discretion) of the loss,
theft, destruction or mutilation of this Class • Warrant Certificate, and (in
the case of loss, theft or destruction) of reasonably satisfactory
indemnification, and upon surrender and cancellation of this Class • Warrant
Certificate, if mutilated, the Company shall execute and deliver a new Class •
Warrant Certificate of like tenor and date.



10.

Notices.  Any notice, demand or delivery authorized by this Class • Warrant
Certificate shall be in writing and shall be given to the Holder or the Company,
as the case may be, at its address (or telecopier number) set forth below, or
such other address (or telecopier number) as shall have been furnished to the
party giving or making such notice, demand or delivery:




If to the Company:

GOLDRICH MINING COMPANY

2607 Southeast Blvd., Suite B211

Spokane, WA 99223-76143412

Attention:  William Schara

Telephone No.: (509) 768-4468

Facsimile No.: (509) 695-3289

Email: wschara@goldrichmining.com








Exhibit B - 6







--------------------------------------------------------------------------------

Execution Version







With a copy to:

DORSEY & WHITNEY LLP

1400 Wewatta Street, Suite 400

Denver, CO  80202-5647

Attn:  Jason K. Brenkert, Esq.

Fax:  303-629-3450




If to the Holder:

at the address set forth on the last page of this Class • Warrant.




Each such notice, demand or delivery shall be effective (i) if given by
telecopy, when such telecopy is transmitted to the telecopy number specified
herein and the intended recipient confirms the receipt of such telecopy or (ii)
if given by any other means, when received at the address specified herein.  

11.

Rights of the Holder.  Prior to the exercise of any Class • Warrant, the Holder
shall not, by virtue hereof, be entitled to any rights of a shareholder of the
Company, including, without limitation, the right to vote, to receive dividends
or other distributions, to exercise any preemptive right or any notice of any
proceedings of the Company except as may be specifically provided for herein.

12.

Governing Law.  THIS CLASS • WARRANT CERTIFICATE AND ALL RIGHTS ARISING
HEREUNDER SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF ALASKA, AND THE PERFORMANCE THEREOF SHALL BE GOVERNED AND
ENFORCED IN ACCORDANCE WITH SUCH LAWS.

13.

Amendments; Waivers.  Any provision of this Class • Warrant Certificate may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Holder and the Company, or in the
case of a waiver, by the party against whom the waiver is to be effective.  No
failure or delay by either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

14.

Company Reorganization.  In the event of any sale of substantially all the
assets of the Company or any reorganization, reclassification, merger or
consolidation of the Company where the Company is not the surviving entity, then
as a condition to the Company entering into such transaction, the entity
acquiring such assets or the surviving entity, as the case may be, shall agree
to assume the Company’s obligations hereunder.

************





Exhibit B - 7







--------------------------------------------------------------------------------

Execution Version







IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed by its
duly authorized officer and to be dated as of January 24, 2014.




GOLDRICH MINING COMPANY

By:                                                                 

Name:                                                           

Title:                                                             




HOLDER:

______________________________

______________________________

______________________________

(Name and address)





Exhibit B - 8







--------------------------------------------------------------------------------

Execution Version







CLASS • WARRANT EXERCISE SUBSCRIPTION FORM




(To be executed only upon exercise of the Class • Warrant

after delivery of Warrant Exercise Notice)




To:

GOLDRICH MINING COMPANY

The undersigned irrevocably exercises the Class • Warrant for the purchase of
_______________ shares (the “Shares”) of Common Shares, par value $0.10 per
share, of GOLDRICH MINING COMPANY (the “Company”) at $______________ per Share
(the Exercise Price currently in effect pursuant to the Class • Warrant).

The undersigned herewith makes payment of $_____________ (such payment being
made in cash or by certified or official bank or bank cashier's check payable to
the order of the Company or by any permitted combination of such cash or check),
all on the terms and conditions specified in the within Class • Warrant
Certificate, surrenders this Class • Warrant Certificate and all right, title
and interest therein to the Company and directs that the Shares deliverable upon
the exercise of this Class • Warrant be registered or placed in the name and at
the address specified below and delivered thereto.

(Check one)





The undersigned holder (i) at the time of exercise of these Warrants is not in
the United States; (ii) is not a “U.S. person” as defined in Regulation S under
the United States Securities Act of 1933, as amended (the “U.S. Securities
Act”), and is not exercising these Warrants on behalf, or for the account or
benefit, of a person in the U.S. or a “U.S. person”; and (iii) did not execute
or deliver this Warrant Exercise Form in the United States; or





The undersigned certifies that an exemption from registration under the U.S.
Securities Act and any applicable state securities laws is available, and
attached hereto is an opinion of counsel to such effect, it being understood
that any opinion of counsel tendered in connection with the exercise of these
Warrants must be in form and substance reasonably satisfactory to the
Corporation; or





The undersigned certifies that the undersigned is an “accredited investor” as
defined under Rule 501(a) of Regulation D and has delivered herewith a
duly-executed U.S. Accredited Investor Certificate in the form set forth below.

The undersigned acknowledges that the certificates representing the Common
Shares issuable upon exercise of this Warrant will bear a legend restricting
their transfer under the U.S. Securities Act and applicable state securities
laws.

Number of Common Shares beneficially owned or deemed beneficially owned by the
Holder on the date of

Exercise: _________________________

Check this box, if applicable:



o

The undersigned hereby represents that it has either sold the common stock to be
issued hereunder or intends to sell such common stock within five (5) business
days of receipt of such common stock in compliance with the Plan of Distribution
set forth in the Registration Statement file under the U.S. Securities Act in
respect to such common stock and in compliance with the applicable securities
law.  The undersigned hereby requests that the share certificate representing
the common stock be issued without a restrictive legend.




Date:                                                              




                                                                       








Exhibit B-9










--------------------------------------------------------------------------------

Execution Version







(Signature of Owner)

                                                                       

(Street Address)

                                                                       

(City)

(State)

(Zip Code)







Securities and/or check to be issued to:
                                                                




Please insert social security or identifying number:
                                              




Name:
                                                                                                                    




Street Address:
                                                                                                       




City, State and Zip Code:
                                                                                       




Any unexercised portion of the Class • Warrant evidenced by the within Class •
Warrant Certificate to be issued to:  

                                                                                                                                




Please insert social security or identifying number:
                                              




Name:

                                                                                                                  




Street Address:
                                                                                                       




City, State and Zip Code:
                                                                                       







U.S. Accredited Investor Certificate Follows














Exhibit B-10










--------------------------------------------------------------------------------

Execution Version







U.S. ACCREDITED INVESTOR CERTIFICATE




TO:

GOLDRICH MINING COMPANY

The Purchaser understands and agrees that the shares of common stock issuable
upon exercise of the Warrants (collectively, the “Securities”) have not been and
will not be registered under the U.S. Securities Act, or applicable state
securities laws, and the Securities are being offered and sold to the Purchaser
in reliance upon Rule 506(b) of Regulation D under the U.S. Securities Act.

Capitalized terms used in this certificate and defined in the Warrant to which
this certificate is attached have the meaning defined in the Warrant unless
otherwise defined herein.

The Purchaser represents, warrants and covenants (which representations,
warranties and covenants shall survive the Closing) to the Company (and
acknowledges that the Company is relying thereon) that:



(a)

it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Securities
and it is able to bear the economic risk of loss of its entire investment;



(b)

it understands and agrees that the Securities have not been and will not be
registered under the U.S. Securities Act, or applicable state securities laws,
and the Securities are being offered and sold to the Purchaser in reliance upon
Rule 506(b) of Regulation D;



(c)

it is purchasing the Securities for its own account or for the account of one or
more persons for whom it is exercising sole investment discretion, (a
“Beneficial Purchaser”), for investment purposes only and not with a view to
resale or distribution and, in particular, neither it nor any Beneficial
Purchaser for whose account it is purchasing the Securities has any intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons; provided, however, that this paragraph shall not
restrict the Purchaser from selling or otherwise disposing of any of the
Securities pursuant to registration thereof pursuant to the U.S. Securities Act
and any applicable state securities laws or under an exemption from such
registration requirements;



(d)

it, and if applicable, each Beneficial Purchaser for whose account it is
purchasing the Securities is a U.S. Accredited Investor that satisfies one or
more of the categories of U.S. Accredited Investor indicated below (the
Purchaser must initial “SUB” for the Purchaser, and “BP” for each Beneficial
Purchaser, if any, on the appropriate line(s)):



          

  Category 1.

A bank, as defined in Section 3(a)(2) of the U.S. Securities Act, whether acting
in its individual or fiduciary capacity; or



          

  Category 2.

A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act, whether acting in its individual or
fiduciary capacity; or



          

  Category 3.

A broker or dealer registered pursuant to Section 15 of the United States
Securities Exchange Act of 1934, as amended; or



          

  Category 4.

An insurance company as defined in Section 2(13) of the U.S. Securities Act; or








Exhibit B-11










--------------------------------------------------------------------------------

Execution Version









          

  Category 5.

An investment company registered under the United States Investment Company Act
of 1940; or



          

  Category 6.

A business development company as defined in Section 2(a)(48) of the United
States Investment Company Act of 1940; or



          

  Category 7.

A small business investment company licensed by the U.S. Small Business
Administration under Section 301 (c) or (d) of the United States Small Business
Investment Act of 1958; or



          

 Category 8.

A plan established and maintained by a state, its political subdivisions or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with total assets in excess of U.S. $5,000,000; or



          

  Category 9.

An employee benefit plan within the meaning of the United States Employee
Retirement Income Security Act of 1974 in which the investment decision is made
by a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, savings and loan association, insurance company or registered investment
adviser, or an employee benefit plan with total assets in excess of U.S.
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons who are accredited investors; or



          

  Category 10.

A private business development company as defined in Section 202(a)(22) of the
United States Investment Advisers Act of 1940; or



          

  Category 11.

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of U.S. $5,000,000; or



          

  Category 12.

Any director or executive officer of the Company; or



          

  Category 13.

A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of this purchase exceeds US$1,000,000; provided,
however, that (i) person’s primary residence shall not be included as an asset;
(ii) indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of the sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability; or








Exhibit B-12










--------------------------------------------------------------------------------

Execution Version









          

  Category 14.

A natural person who had an individual income in excess of U.S. $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of U.S. $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or



          

  Category 15.

A trust, with total assets in excess of U.S. $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the U.S.
Securities Act; or



          

  Category 16.

Any entity in which all of the equity owners meet the requirements of at least
one of the above categories;



(e)

it acknowledges that the Securities are “restricted securities”, as such term is
defined under Rule 144 of the U.S. Securities Act, and may not be offered, sold,
pledged, or otherwise transferred, directly or indirectly, without prior
registration under the U.S. Securities Act and applicable state securities laws,
and it agrees that if it decides to offer, sell, pledge or otherwise transfer,
directly or indirectly, any of the Securities absent such registration, it will
not offer, sell, pledge or otherwise transfer, directly or indirectly, any of
the Securities, except:



i.

to the Company; or



ii.

outside the United States in an “offshore transaction” in compliance with the
requirements of Rule 904 of Regulation S under the U.S. Securities Act, if
available, and in compliance with applicable local laws and regulations; or



iii.

in compliance with the exemption from registration under the U.S. Securities Act
provided by Rule 144 thereunder, if available, and in accordance with any
applicable state securities laws; or



iv.

in a transaction that does not require registration under the U.S. Securities
Act or any applicable state securities laws;



v.

and, in the case of subparagraph (iii) or (iv), it has furnished to the Company
an opinion of counsel of recognized standing in form and substance satisfactory
to the Company to such effect.



(f)

it understands and acknowledges that the Securities are “restricted securities”
as defined in Rule 144 under the U.S. Securities Act and upon the original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the U.S. Securities Act and applicable state
securities laws, the certificates representing the Securities, and all
securities issued in exchange therefor or in substitution thereof, will bear a
legend in substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”) OR ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.
 THESE SECURITIES MAY BE








Exhibit B-13










--------------------------------------------------------------------------------

Execution Version







OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B) IF
THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT IN ACCORDANCE WITH RULE 144 THEREUNDER, IF
APPLICABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (D) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER AND SALE OF
SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN
OPINION OF COUNSEL OF RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
IN THESE SECURITIES ARE PROHIBITED EXCEPT IN COMPLIANCE WITH THE U.S. SECURITIES
ACT. DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” ON STOCK
EXCHANGES.”

provided that, if any Securities are being sold, the legend may be removed by
delivery to the registrar and transfer agent and the Company of an opinion of
counsel, of recognized standing, in form and substance reasonably satisfactory
to the Company, that such legend is no longer required under applicable
requirements of the U.S. Securities Act;



(g)

the Purchaser understands that absent registration pursuant to the U.S.
Securities Act, the Purchaser may be required to hold the Securities
indefinitely or to transfer the Securities in “private placements” which are
exempt from registration under the U.S. Securities Act, in which event the
transferee will acquire “restricted securities” subject to the same limitations
as in the hands of the Purchaser.  As a consequence, the Purchaser understands
that it must bear the economic risks of the investment in the Securities for an
indefinite period of time;



(h)

the office or other address of the Purchaser at which the Purchaser received and
accepted the offer to purchase the Securities is the address listed as the
“Purchaser’s Address” on the signature page of the Subscription Agreement;



(i)

it has had the opportunity to ask questions of and receive answers from the
Company regarding the investment, and has received all the information regarding
the Company that it has requested;



(j)

it consents to the Company making a notation on its records or giving
instruction to the registrar and transfer agent of the Company in order to
implement the restrictions on transfer set forth and described herein;



(k)

it understands and acknowledges that (i) if the Company is deemed to have been
at any time previously an issuer with no or nominal operations and no or nominal
assets other than cash and cash equivalents, Rule 144 under the U.S. Securities
Act may not be available for resale of the Securities, (ii) the Company believes
that it likely was previously an issuer with no or nominal operations and no or
nominal assets other than cash and cash equivalents and (iii) the Company is not
obligated to make Rule 144 under the U.S. Securities Act available for resale of
such Securities;








Exhibit B-14










--------------------------------------------------------------------------------

Execution Version









(l)

it has not purchased the Securities as a result of any form of “general
solicitation” or “general advertising” (as used in Rule 502(c) of Regulation D),
including any advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio,
television or internet or any seminar or meeting whose attendees have been
invited by “general solicitation” or “general advertising”; and



(m)

it acknowledges that the representations, warranties and covenants contained in
this Certificate are made by it with the intent that they may be relied upon by
the Company in determining its eligibility or the eligibility of others on whose
behalf it is contracting thereunder to purchase Securities.  It agrees that by
accepting Securities it shall be representing and warranting that the
representations and warranties above are true as at the Closing with the same
force and effect as if they had been made by it at the Closing and that they
shall survive the purchase by it of Securities and shall continue in full force
and effect notwithstanding any subsequent disposition by it of such securities.







The Purchaser undertakes to notify the Company immediately of any change in any
representation, warranty or other information relating to the Purchaser or any
Beneficial Purchaser set forth herein which takes place prior to the Closing.



Dated this         

 day of

                                   , ______.




If a Corporation, Partnership or Other Entity:


                                                                     


Name of Entity



                                                                      


Type of Entity



                                                                       


Signature of Person Signing



                                                                       


Print or Type Name and Title of Person Signing

 

If an Individual:


                                                                     


Signature



                                                                      


Print or Type Name














Exhibit B-15










--------------------------------------------------------------------------------

Execution Version







Exhibit C




GUARANTY




[See Attached]








Exhibit C - 1




--------------------------------------------------------------------------------

Execution Version







Exhibit D

NON-U.S. PURCHASER REGULATION S CERTIFICATE




The Purchaser understands and agrees that the Offered Securities have not been
and will not be registered under the U.S. Securities Act, or applicable state
securities laws, and the Offered Securities are being offered and sold to the
Purchaser in reliance upon the exclusion from such registration requirements
available under Rule 903 of Regulation S under the U.S. Securities Act.

Capitalized terms used in this certificate and defined in the Agreement to which
this certificate is attached have the meaning defined in the Agreement unless
otherwise defined herein.

The undersigned (the “Purchaser”) represents warrants and covenants (which
representations, warranties and covenants shall survive each Closing), on its
own behalf and, if applicable, on behalf of the Disclosed Purchaser, to the
Company, (and acknowledges that the Company is relying thereon) that:

(a)

it is purchasing the Offered Securities for its own account or for the account
of one or more persons for whom it is exercising sole investment discretion, (a
“Disclosed Purchaser”), for investment purposes only and not with a view to
resale or distribution in violation of applicable securities laws and, in
particular, neither it nor any Disclosed Purchaser for whose account it is
purchasing the Offered Securities is a “Distributor” as defined in Rule 902(d)
of Regulation S or has any intention to distribute either directly or indirectly
any of the Offered Securities in the United States or to, or for the account or
benefit of, a U.S. Person or person in the United States; provided, however,
that this paragraph shall not restrict the Purchaser from selling or otherwise
disposing of any of the Offered Securities pursuant to registration thereof
pursuant to the U.S. Securities Act and any applicable state securities laws or
under an exemption from such registration requirements;

(b)

neither it nor the Disclosed Purchaser, if any, is a U.S. Person;

(c)

unless it is excluded from the definition of U.S. Person pursuant to Rule
902(k)(2)(vi) of Regulation S or a person holding accounts excluded from the
definition of U.S. Person pursuant to Rule 902(k)(2)(i) of Regulation S, solely
in its capacity as holder of such accounts, (a) it and the Disclosed Purchaser,
if any, are not resident in the United States and are not purchasing the Offered
Securities for the account or benefit of a U.S. Person or person in the United
States, (b) Offered Securities were not offered to it or the Disclosed
Purchaser, if any, in the United States and (c) at the time its buy order was
made and this Agreement was executed, it (or its authorized signatory) were
outside the United States;

(d)

the current structure of this transaction and all transactions and activities
contemplated hereunder is not a scheme to avoid the registration requirements of
the U.S. Securities Act;

(e)

the Purchaser did not receive the offer to purchase the Offered Securities as a
result of, nor will it engage in, any directed selling efforts (as defined in
Regulation S);





Exhibit D - 1= "LAST PAGE ONLY"  =  0,  =  0) 0 = 1  " "   




--------------------------------------------------------------------------------

Execution Version







(f)

the Purchaser agrees not to engage in hedging transactions in the Offered
Securities except in compliance with the U.S. Securities Act;

(g)

the Purchaser agrees that prior to the expiration of the one-year distribution
compliance period set forth in Rule 903(b)(3) of Regulation S under the U.S.
Securities Act with regard to the Offered Securities, it will not offer, sell or
transfer, directly or indirectly, any of the Offered Securities except in
accordance with the provisions of Regulation S, pursuant to registration under
the U.S. Securities Act or pursuant to an available exemption from registration
under the U.S. Securities Act;

(h)

the Purchaser acknowledges and agrees that the Company is hereby bound by this
Agreement to refuse to register any transfer of the Offered Securities not made
in accordance with Regulation S, pursuant to registration under the U.S.
Securities Act or pursuant to an available exemption from registration under the
U.S. Securities Act and in compliance with any applicable local laws and
regulations;

(i)

the Purchaser acknowledges that upon the issuance of the Offered Securities, and
until such time as the same is no longer required under the applicable
requirements of the U.S. Securities Act or applicable state securities laws and
regulations, the certificates representing the Offered Securities, and all
securities issued in exchange therefor or in substitution thereof, will bear a
legend in substantially the form as set forth in Section 2 of the accompanying
Agreement and that the Offered Securities will be subject to the restrictions on
transfer set forth therein;

(j)

the Purchaser acknowledges that the Company is not a “foreign issuer” as defined
in Regulation S and therefore, pursuant to Rule 905 of Regulation S, the United
States securities law legend set forth in Section 2 of the accompanying
Agreement may not be removed from certificates representing the Offered
Securities upon any resale made pursuant to Rule 903 or 904 of Regulation S;
therefore the certificates representing the Offered Securities which bear such
legend may not constitute “good delivery” in settlement of transactions on stock
exchanges; and

(k)

the Purchaser understands that (i) the Company may be deemed to be an issuer
that is, or that has been at any time previously, an issuer with no or nominal
operations and no or nominal assets other than cash and cash equivalents (a
“Shell Company”), (ii) if the Company is deemed to be, or to have been at any
time previously, a Shell Company, Rule 144 under the U.S. Securities Act may not
be available for resales of the Offered Securities, and (iii) the Company is not
obligated to make Rule 144 under the U.S. Securities Act available for resales
of the Offered Securities.

The Purchaser undertakes to notify the Company immediately of any change in any
representation, warranty or other information relating to the Purchaser or any
Disclosed Purchaser set forth herein which takes place prior to any Closing.







Dated this 24th day of January, 2014.





Exhibit D - 2= "LAST PAGE ONLY"  =  0,  =  0) 0 = 1  " "   




--------------------------------------------------------------------------------

Execution Version










If a Corporation, Partnership or Other Entity:


                                                                     


Name of Entity



                                                                       


Type of Entity



                                                                       


Signature of Person Signing



                                                                       


Print or Type Name and Title of Person Signing

 

If an Individual:


                                                                     


Signature



                                                                      


Print or Type Name





Exhibit D - 3= "LAST PAGE ONLY"  =  0,  =  0) 0 = 1  " "   




--------------------------------------------------------------------------------

Execution Version







Exhibit E




SELLING SHAREHOLDER QUESTIONNAIRE

To:

GOLDRICH MINING COMPANY

2607 Southeast Blvd., Suite B211

Spokane, WA 99223-7614




Complete and Return with Subscription Agreement

Capitalized terms used herein but not otherwise defined shall have the meaning
set forth in that certain Subscription Agreement, by and between Goldrich Mining
Company, an Alaska corporation (the “Company”), and the Subscribers thereto.
 This Questionnaire is being delivered to you in connection with a registration
statement to be filed with the United States Securities and Exchange Commission.
 Your securities will not be registered unless you complete this Questionnaire
and return it as instructed. In the registration statement, the holders of the
shares, whether or not they wish to sell the shares at that time, are referred
to as “Selling Shareholders”.



A.

BACKGROUND INFORMATION

Name:
                                                                                                                                                                             

Business Address:
                                                                                                                                                          


(Number and Street)
                                                                                                                                                                                        




(City)

  (State)  (Zip Code)

Telephone Number:
                                                                                                                                                        

If a corporation, partnership, limited liability company, trust or other entity:


Type of entity:
                                                                                                                                                 




State of formation:                                             

Date of formation:                                               

Social Security or Taxpayer Identification No.
                                                                                                             

Email address of contact person:
                                                                                                                                   

Current ownership of securities of the Company:


____Common Shares


Options or warrants to purchase _______ Common Shares (if any)

Number of Shares you are requesting to be registered in the Registration
Statement:


_____________ Common Shares





Exhibit E - 1




--------------------------------------------------------------------------------

Execution Version







BENEFICIAL OWNERSHIP INFORMATION: Please describe the beneficial ownership of
the shares and/or warrants owned by you or your organization.  If the
undersigned is a partnership, limited liability company or similar entity,
please identify the individual or individuals with ultimate voting and
dispositive power over such shares and/or warrants, typically the investment
manager or investment advisor with primary responsibility for this investment.
 This information is available from your compliance officer or general counsel.
 THE COMPANY WILL NOT BE ABLE TO REGISTER YOUR SECURITIES WITHOUT THIS IMPORTANT
INFORMATION.

Exception: This information need not be provided if the undersigned is a
publicly traded company.

_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________

____________________________________________________________________________________

Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?



[   ] Yes

[   ] No

If yes, please indicate the nature of any such relationships below:

_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________

If you, any of your associates, or any member of your immediate family had or
will have any direct or indirect material interest in any transaction or series
of transactions to which the Company or any of its subsidiaries was a party at
any time since January 1, 2009, or in any currently proposed transactions or
series of transactions in which the company or any of its subsidiaries will be a
party, in which the amount involved exceeds $120,000, please specify (a) the
names of the parties to the transaction(s) and their relationship to you,
(b) the nature of the interest in the transaction, (c) the amount involved in
the transaction, and (d) the amount of the interest in the transaction.  If the
answer is “none”, please so state.

_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________

Are you (i) an FINRA Member (see definition), (ii) a Controlling (see
definition) shareholder of an FINRA Member, (iii) a Person Associated with a
Member of the FINRA (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any FINRA Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any FINRA Member? IN
RESPONDING TO THIS QUESTION, INDICATE WHETHER OR NOT YOU ARE A BROKER





Exhibit E - 2




--------------------------------------------------------------------------------

Execution Version







DEALER OR IF YOU ARE AFFILIATED WITH A BROKER DEALER, AND IF SO, STATE THE
NATURE OF YOUR AFFILIATION.



[   ] Yes

[   ] No

If “yes,” please describe below

_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________

FINRA Member.  The term “FINRA member” means either any broker or dealer
admitted to membership in the Financial Industry Regulatory Authority (“FINRA”).
 

Control.  The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise.

Person Associated with a member of the FINRA.  The term “person associated with
a member of the FINRA” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any FINRA Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a FINRA Member, whether or
not such person is registered or exempt from registration with the FINRA
pursuant to its bylaws.  

Underwriter or a Related Person.  The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this ____
day of ________, __________, and declares under oath that it is truthful and
correct.










                                                                                                    


Printed Name




By:
                                                                                              


Its:
                                                                                              

  










By:
                                                                                            


Name:
                                                                                        

  
Title:
                                                                                         






Exhibit E - 3




--------------------------------------------------------------------------------

Execution Version








 

Return a completed and signed Questionnaire with your Subscription Agreement.











Exhibit E - 4




--------------------------------------------------------------------------------

Execution Version







Schedule I




Wire Transfer Information

For The Account Of

Goldrich Mining Company




The Purchase Price should be remitted either by a check denominated in US
dollars and payable on a US bank, made to the order of “Goldrich Mining Company”
and sent to the beneficiary address below; or should be sent by wire transfer to
Goldrich Mining Company using the following bank account and beneficiary:




Bank:

Washington Trust Bank

717 West Sprague

Spokane, WA  99201




Account Name:

Goldrich Mining Company Private Placement

Account Number:

2309373804




ABA Number:

125100089




Beneficiary:

Goldrich Mining Company

2607 Southeast Blvd., Suite B211

Spokane, WA  99223





Schedule I= "LAST PAGE ONLY"  =  0,  =  0) 0 = 1  " "   




--------------------------------------------------------------------------------

Execution Version







Schedule II




Loan Schedule




LOANS




Loan Number

Date of Loan:

Amount of Loan:

Pro Rata Warrants

1

Date of Note Purchase Agreement

$300,000

1,575,000

2

On the thirtieth (30th) day following the date of the Note Purchase Agreement
(or such earlier date as the Purchaser and the Company may agree)

$200,000

1,050,000

3

On sixtieth (60th) day following the date of the Note Purchase Agreement (or
such earlier date as the Purchaser and the Company may agree)

$300,000

1,575,000

4

On the ninetieth (90th) day following the date of the Note Purchase Agreement
(or such earlier date as the Purchaser and the Company may agree)

$200,000

1,050,000

5

On June 30, 2014 (or such earlier date as the Purchaser and the Company may
agree)

$500,000

2,625,000

6

On September 30, 2014 (or such earlier date as the Purchaser and the Company may
agree)

$500,000

2,625,000

TOTAL

 

$2,000,000

10,500,000

















Schedule II




--------------------------------------------------------------------------------

Execution Version







Schedule III




Goldrich Mining Company

Share Capital Structure

[ex1013002.gif] [ex1013002.gif]




















Schedule III




--------------------------------------------------------------------------------

Execution Version







Schedule 3(w)




Schedule of Gold Forward Sales Contracts




Holder Name

Funds Received Date

Purchase Amount USD$

London PM Gold Fix USD$/oz

Sales Price USD$/oz Gold

Oz of Gold Sold

Delivery On or Before Date

Lawrence & Fran Scharf

2/14/2013

 $  15,000.00

 $ 1,612.25

 $      1,209.19

12.405

11/30/2014

Chen Tsan Li/Chen Yeh

3/25/2013

 $200,000.00

 $ 1,613.75

 $      1,210.31

165.247

11/30/2014

Ted Huang

3/26/2013

 $300,000.00

 $ 1,599.25

 $      1,199.44

250.117

11/30/2014

Chen I-Chun

3/28/2013

 $100,000.00

 $ 1,598.25

 $      1,198.69

83.425

11/30/2014

 

 

 

 

 

 

 

Total

 

 $615,000.00

 

 

511.193

 











Schedule 3(w)


